             Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 1 of 79
                           [·.




Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



                                        UNITED STATES DISTRICT COURT
                                                                             for the
                                                    J11tld \12:             District of ~NS/l\fAN:IA

                                        \rlj \I i 111t5ttMlllTaJ..!toN             Division~

                                                                               )       Case No.
                                                                               )                  (to befilled in by the Clerk's Office)
                                                                               )
                             Plalntiff(s)
(Write the full name of each plaintiffwho is filing this complaint.
                                                                               )
If the names ofall the plaintiffs cannot fit in the space above,               )
please write "see attached" in the space and attach an additional              )
page with the full list ofnames.)                                              )
                                  -v-                                          )
                                                                               )
                                                                               )
                                                                               )
                                                                                                                    FILED
                                                                               )                                  SCRAf\\TQN
                           Defendant(s)                                        )
(Write the full name ofeach defendant who is being sued. Ifthe                 )                                     AUG      2~3   2019
names ofall the defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page
with thefull list ofnames. Do not include addresses here.)
                                                                               )

                                                                                                          PER          DEP   t\'. ==-=
                                                                                                                                 YCLERK.

                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                                 (Prisoner Complaint)


                                                                            NOTICE

    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual's
    birth; a minor's initials; and the last four digits ofa financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's _Office with this c?inplaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                           Page I of 11
               Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 2 of 79




Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

I.        The Parties to This Complaint

          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                           Name                                              13 R.ll lGtJ   U/1/1 4 a. dOPJ)A-N' J,P, 70;}.-IJO'
                           All other names by which
                                                                             '~15 ;_1;L bklQ ~
                           you have been known:
                           ID Number
                           Current Institution
                           Address




        · B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
                     listed below are identical to those contained in the above caption. For an individual defendant, include
                     the person's job or title (if known) and check whether you are bringing this complaint against them in their
                     individual capacity or official capacity, or both. Attach additional pages if needed~ AT AC~ ~
                                                                                                                                               1
                     Defendant No. 1                                   .p                                                             .·                       !


                           Name                                                 'A VI'
                                                                            L_~--'-!..--=.:..._,_-.-"'!!....:....---"--""'..Je:.-""!...--3o!!:'----~~~~~~~~-


                           Job or Title (if known)                                   tl.()
                                                                            ___i.,,,.__..:....,---=;,,.=.::,....,,.------,-~-F\---+~--.-~~---,.~~:--~~-


                           Shiel d Number
                           Employer
                           Address

                                                                                          City

                                                                            D Individual capacity.
                     Defendant No. 2
                           Name
                           Job or Title (if known)
                           Shield Number
                           Employer
                           Address



                                                                            D Individual capacity

                                                                                                                                                Page2of II
Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 3 of 79
                                        Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 4 of 79




~--   -- -- -   -   ~   ____   ,_   -------- -- - - - - ----   --·-------------------~------   --- -   -   -   ---   ----   - --   -----~-----
             Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 5 of 79




Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

                     Defendant No. 3
                           Name
                            Job or Title (if known)
                            Shield Number
                           Employer
                           Address

                                                                                       Ci

                                                                            D Individual capacity
                     Defendant No. 4
                           Name
                           Job or Title (if known)
                           Shield Number
                           Employer
                           Address

                                                                                        ity

                                                                            0   Individual capacity   i;:at>fficial capacity

II.       Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau ofNarcotics, 403 US. 388 (1971), you may sue federal officials for the violation ofcertain
          constitutional rights.

          A.         Are you bringing suit against (check all that apply):

                     ~ederal officials (a Bivens claim)
                     D      State or local officials (a§ 1983 claim)

          B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                     the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                     federal constitutional or statutory right(s) do you claiin"is/are being violated by state or local officials?




          C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                     are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                     officials?
                         Viol.AT:m~ oF t~TM~ ~2.CoW N~fd.GG"fCTAnA; '~iolJrrmN of SihaMdNdmMt
                                               U
                       ~ o 1~ ·m Arvu.i'ldffl.U\t.  ~     V:\ l L.,
                       u &>'b~o:t'\otc<=tore.. UMt\w ~.~~ 'o anoN.a0 ~tz..ttd~5 ~l'to ON~ .z~
                       afloAAdJ~~-rl"M~..,;r:;tr;~~~irlt~r\l\OJ'\~ c.euu.» inh-u~n~ .                       \-
                        Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 6 of 79




         Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




                          .,~-(.-li       paqe.l 3         o/1 l I)
                   D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                              statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                              42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                              of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                              federal law. Attach additional pages if needed.

                               ·:c"'     Dffi:C"l:AL CA.r;Ac:;r_l'/ Uru~ Fi:~ lAW 'IN 'fHE. L:I.NE 0 f
                                  {'.)\JtY_ of T:M'Pl.D"IEME:Nf L)Nbt:e. fteEDAAL ""3ue.1~~:ro"1 .. feveeJ.L
                                  '&k'et~U er P~SorJ to~G\~ Ctt:re..'IALS UNO@ :mt- UJL oe fftt;eM--
                                  ~ CfCeNDUCf/e..tGOUfTJP~d~'rC~ No MAi ltJlOt:FftCW,wA-~1erc.~~
                                                                                                                                           «--
         III.      Prisoner Status

                   Indicate whether you are a prisoner or other confined person as follows (check all that apply):
                   D           Pretrial detainee

                   D           Civilly committed detainee

                   D           Immigration detainee

                   D           Convicted and sentenced state prisoner

                   ~Convicted and sentenced federal prisoner
                   D           Other (explain)

         IV.      Statement of Claim

                  State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
                  alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
                  further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
                  any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
                  statement of each claim in a separate paragraph. Attach additional pages if needed.

                  A.          Ifthe events giving rise to your claim arose outside an institution, describe where and when they arose.




                  B.          Ifthe events giving rise to your claim arose in an institution,     descri~e   where and_ when they arose.                 I


                           '..lAl\l    1q-zo, '2.Dltt ~rs.bull4DNIJ.ed Jfi\}ej                     fuu1tenff.rY
                                                                                                ffbWM .I WAS.         ~MU                                I
                          ~ ~ ~-flllntS fo~ 7 Dho\Jf.S 4~.D MAce A<DW--ut~r M'( MWI.CAL. Df.JT'f S1A'f\J~ J_,
                         'W~I.CJ.( 'Peol+-d>"'.L\ MAlf, oc.~~.s. lb b use.. o~-\o As-thMA-ht. ~~~~ JWD D\Ck\!:;e;n<.,
                          Q.S   weH ~ Ht.ad- MutJr('vt-~ ·: l  .       s      •          ·    ·             ~-<lo~ t0
                           f:l f£ > -0.Si; 0\fe<L tt>Wclto~f\l.._ \{,Will\ °'m5 ·hlMf~tJID With M fu)tl, ~""o ctn'<.'<
                       ~e~cli"cNP.L GfH~                              (N G--BLtx:..I:.. MAC:J:Nfp M:{ ftod;·.ek_ (Su_. ~t!r~)
                       Nvtl.St lt.eveUtJ" 'rt+E                         Nue...se: "\\-\A'f 'Too~ M.y VJ:..1'AL ~-:I..~f\l~ ilf-.Su\~ ~loco '?t£-S5\)ft
                 kNeu; 4-hM- 8- l::cl\N~c.h.,cJt... clk\ t'\Dt Raa. Me'J  vnde.r & ~l-ib\Ntr ·fn~td~ ~h1tMM I ~!tit
  .           I.NI wholL               bo M. M'f Blobel S\J ~~ tl>.llt>-lv t31 ; II Lj, q'l ~sthmA f LvUl/.\ lalJ) ~h
                                                                    y

-------~~±~ei--(AP~e')______________________________ --- --- ----- --- --                                                          -- -          -       -
Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 7 of 79




                                                         -Po'nt +be. 7o
Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 8 of 79
Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 9 of 79
                                                                   'th
Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 10 of 79   J5;
Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 11 of 79
             Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 12 of 79




~--------------------------   -----    ---------·-      - ---   -- -   ------   ___   "   ____ _______________
                                                                                            :._
             Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 13 of 79



  Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



           c.           What date and approximate time did the events giving rise to your claim(s) occur?




           D.          :hat are the f:lacu: underlying your clrum(s)? (For example: What happened to you? Who did what?
                         as anyone e se involved? Who else saw what happened?)                                        ·




 V.        Injuries

          lfyou sust~ined injuries related to the events alleged above, describe your injuries and state what medical
          t reatment, 1fany, you required and did or did not receive.

       Ji;rLJJ AvJl/eJ TAJ                                   ·rWE INh-d.JP:uJA-fiJ.j 7£tU-J !ifJAJ{jfl tMA-Jo£,
     N'b/lll£i)AMA&&(R1 Wll::c.JT tt/ANI>
   %11fll  Mu5 Ll..eslvf/dd /.e,, 7£.A-f!E-7-IUS-1<f/t:JM t1 !J:ID t                                  U>wt-fl.1iAf61jl)~ ,
.s:ub 5 c.A Pu LA rt.:£J ~e.,.:/oJZ.Ar1:I~ MAJ"ofl- t. Mt Noll 1 , .                                         Poskn oil J $ • U
  {){:L'ftJ:I-0
                       ~ j?K.tSCR.~ Blf                                        ._M~l o~1-4Nl 1,sM-b "'*
                             Q

                                                               fl1GOilJ¥/IDN

 VI.      Relief
              Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 14 of 79




Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



VII.     Exhaustion of Administrative Remedies Administrative Procedures

         The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that "[n]o action shall be brought
         with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
         in any jail, prison, or other correctional facility until such administrative remedies as are available are
         exhausted."

         Administrative remedies are also known as grievance procedures. Your case may be dismissed ifyou have not
         exhausted your administrative remedies.

         A.          Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

                     ~Yes
                     0No
                     If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
                     events giving rise to your claim(s).
                        IJP1, le~ Jf,,nr Ft/Jt"kdA£:f LEw£s 8 uJfl.~
                        ./?;.1.J. oa'JC /"oo
                       L~IAl~.SJ'ull.r:,/ /? IJ r 17i J 7

         B.          Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
                     procedure?

                     ~es

                     D Donotknow
         C.          Does the grievance procedure at the jail, prison, or other correctional facilify where your claim(s) arose
                     cover some or all of your claims?

                     Bves



                     D Donotknow
                     If yes, which claim(s)?                                                                     .   •
                ·~c  . ri-E Att:Ach)                     DP tJLIJ::r/1/JJ {)~ A~v.r6 lJr= /:btr.JEILS f; Ext.ESS1Vt=-
                        F1n2.c r;.J· £!(!,Jf




                                                                                                                          Page6of II
           Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 15 of 79




Pro Se 14 (Rev. 12116) Complaint for Violation of Civil Rights (Prisoner)



         D.          Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
                     concerning the facts relating to this complaint?

                     ~es.

                     0No
                     If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
                     other correctional facility?

                     0Yes

                     0No
         E.          If you did file a grievance:

                     1.      Where did you file the grievance?

                              Ul'J ::r:1t=.D ~7-A-if.cS              ~o~1 L~o-{J.J)>rtJ V. "f-JibtPd:J-ci{ 'f:rt ,;01.-d'fri
                                                                  D-.LS:/{2.,-,_c;r
                     -4-No A-LJD                wx.:nf LJN:i::r@ JTIHca P~1t1zr8Jflfl{.{ L£wz:sl!Ju£h t B11t-tttU of
                       PCI:SoN t-ieADb}iflrleR.S . [ INNl!+l'B Nflh't:i!JAL -4f1!7tlf:W oF(.-vL) \.A-.S A.1F-IJ.
                        \JIJ~ru. /He 7.N.Sttl-vtrotJ ~

                     2       What did you claim in your grievance?                                  r'                                      ,... J
                         ·       (Ab usG               PF ?f)w6-t<.. $.         Exce:ss.-:LVc roflee --+..s: Wm~ Nff>/£C7/
                                    •vM~ltJNJJucr DF-'57/f-ff '7A-f.GerIAJrp Wz.111£Nrrct.MGNT tf-

                     3.      What was the result, if any?             ·

                                           )/i-N'J) FRJ.tEJ) ~ro IJtJVesf~r& THE :rssvt :£ fer:r.1-zorJ
                                (DE'Jtl-r.en
                             -ro THe f6u~frU op- Pt.'k5otJ LNMA-TE Nt1-T:L.fJ1JA-L Aff't/fl ofr.LL'f I
                             -n> U.£r-P lEW'CbBut:.b WA-@GN~ offrct ..


                            :~a!:!~~~~ ~~;~o~~d!nescribe all ~}arts to appeal to the highest level ofthe grievance process.)
                                            ·         ··     ou take to a   eal that decision? Is the grievance process completed? If
                     4.

                           lhL &J-~ I. -bl::.1~ ./h£>.; ~1-1'ietltihUJ &olUJ foe IAtJBur~url /h-salJ~
                          &11u~ A££ CoMPLC'TF;(&J 11tr·111f lh:.GJlesr Levf:l N1trro1J'Al. wmArE 4fft11-L Dfh:Cf;;
                          -4.S Wfl..LA-5 l:YGf\jzeD W{D NO IN\f61~kf1,(}f'1., :r:. h~d~htio1-!M. brie.llo.t.\U.
                           ~:tQ.) w/o A« :Tu~esH~::mrJ AS 10 ,STA-U: M\.q,nNl)~          -
                                 ,.:n'1<a l ·R£ P<loltS':?70 ,



                                                                                                                               Page7of 11
           Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 16 of 79




Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



         F.          If you did not file a grievance:

                      l.    If there are any reasons why you did not file a grievance, state them here:




                     2.     If you did not file a grievance but you did inform officials of your claim, state who you infonned,
                            when and how, and their response, if any:




         G.          Please set forth any additional information that is relevant to the exhaustion of your administrative
                     remedies.                                                                               i"J 0 hou/2.~
                     ,_-ri>f!-7 lLfrJ..M-& tfl.T- NEil-                     20/1-Dl115 [bEJ'XEfJ)~LsJ.;tiJtioa-JAL #M''twJm&Y\+
                     • TofLT Cllr.t.A'l.Jl:ufl.T- NGIL- lo

                     (Note: You may attach as exhibits to this complaint any documents related to the exhaustion ofyour
                     administrative remedies.)

VIII. Previous Lawsuits

         The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without paying
         the filing fee if that prisoner has "on three or more prior occasions, while incarcerated or detained in any facility,
         brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
         malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
         danger of serious physical injury." 28 U.S.C. § 191S(g).

         To the best of your knowledge, have you had a case dismissed based on this "three strikes rule"?

        0Yes

         ~No

         If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.




                                                                                                                        Pages of II
              Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 17 of 79



Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



         A.          Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
                     action?                                                                                          .

                     ~Yes


         B.          If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                     more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                      1.    Parties to the previous lawsuit
                           Plaintiff(s)           ~                 l4M2l?. dCeDA«J ''&Lbu~11
                           Defendant(s)         ])Av;     q "iT, Ebbut1 e.t , 'iil
                     2.     Court (iffederal court, name the district; ifstate court, name the county and State)                     ,... f..t'L
                            UM-tw S-rn-n:s D~ CoJtl f'O-e. Tue ..M:r:t>Dle t>:t-s\'<a-~ bf 'YeN~s--ti..v~

                     3.    Docket or index number
                                             4~ 19      -cv- D9q1 Mws.:..c.k:
                     4.    Name of Judge assigned to your cas~
                                       --:Jua<bc •                     i -=5lJv1A-TT B~ArJrJ
                     5.    Approximate date of filing lawsuit

                                           :J°uNe..i.. fulq.:r 1l~
                     6.    Is the case still pending?

                           ~es

                            If no, give the approximate date of disposition,

                     7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                           in your favor? Was the case appealed?)




         C.          Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
                     imprisonment?



                                                                                                                       Page9 of II
               Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 18 of 79

.
'



    Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


                         D      Yes

                         0No


             D.          If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                         more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                          I.    Parties to the previous lawsuit
                                Plaintiff(s)
                                Defendant(s)

                         2.     Court (iffederal court, name the district; ifstate court, name the county and State)




                         3.    Docket or index number



                         4.    Name of Judge assigned to your case



                         5.    Approximate date of filing lawsuit



                         6.    Is the case still pending?

                               0Yes

                               0No

                               If no, give the approximate date of disposition

                         7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                               in your favor? Was the case appealed?)




                                                                                                                        Page!Oofll
              Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 19 of 79




Pro Se l 4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



IX.      Certification and Closing

         Under Federal Rule of Civil Procedure· 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (I) is not being presented for an imprpper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.


         A.          For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of signing:             S/ n / M
                     signatureofPiaintitr                     ~()~ ~.
                     PrintedNameofPlaintiff                     f3RAl&N      LA~LM- 11
                     Prison Identification#                    ..D.l!>.l..:L~'1co=.....-2_-Mo~o~C/1--------.--------=:----..-
                     Prison Address                             /JNt'k.bdJA-fea'PENit&J/4!l{                  LEl)Jlsbv~;     Po,f>of /DD<J
                                                                 1£wtshv¥k                                   P,s!e         l?z;~Je
         B.          For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney                \•AN ~us         f(    v   {.   f,J   r f/   E.siu i'r~
                     Bar Number
                     Name of Law Finn
                     Address
                                                                                    y                                 •
                                                              LEw1sbvf{<b                                     P4          /7931
                                                                             City                             State         Zip Code
                     Telephone Number                          570-s2g-/1a'/
                     E-mail Address




                                                                                                                                       Page JI of 11
                          ---------------
                          -
                   ,.-tENT OF JUSTICE                )IBQUEST-FOR ADMINISTRATIVE REMED-v--·-----
                      Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 20 of 79
               ,au of Prisons
            ,,//                  •..
                              .,..._ -·

                     'Typ~ o.t:- use ball-point peft. ··If attachments a_r_e needtid, submit'tour ·coftilf_!':-· Additional instructions' on' reversli: ·-· ./ ~ ~
                                                                                    w_~


                                                                                      .;..-it:->' r.J k .. C:J~ 1
                                                                                                                                ·'UNIT                             INSTITUTION




 ParfB- RESPONSE

                                                                                                                                    RECEIVED
                                                                                                                                        MAR 0 1 2019
                                                                                                                              ADMIN REMEDY CLERK
                                                                                                                                USP LEWISBURG




                   DATE                                                                                                WARDEN OR REGIONAL DIRECTOR
If dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be.received in the Regional Office within 21J calendar-days of the date of_ this respon~f· -

                                                                                                                           CASE NUMBER:' {
                                                                                                                                                       t   I   --f' - i _., •
                                                                                                                                                               · .1.       ;
                                                                                                                                                                                -:; /
                                                                                                                                                                                l •
                                                                                                                                                                                        1




                                                                                                                                                                                            J
                                                                                                                                                                                                ••   • ..   r---- //
                                                                                                                                                                                                            •
THIRD COPY: RETURN TO INMATE ·

                                                                                                                           CASENUM:BER: _ _ _ _ _ _ _ _ _                                                   ~


 Part C- RECEIPT
Return to:
                       LAST NAME, FIRST, MIDDLE INITIAL                                              REG. NO.                          UNIT                            INSTITUTION

SUBJECT: _ _ _ _ _~~--~c~-------------------------------------

                   DATE                                                                           RECIPIENT'S SIGNATURE (STAFF MEMBER)
                                                                                                                                                                                            BP-229(13)
 USP LVN                                                                                                                                                                                    APRIL 1982
                                                             -~-   ..
                        Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 21 of 79


     Requirement for submission of this reques-t directly to the Regional Director, Bureau of Prisons.

     When the inmate believes that he may be adversely affected by submiss_ion of this request at the institution level because of the sensitive nature of th,
          '                       '                                 -                          I,                                                •


     complaint, he may a.ddress his complaint to the Regional Director._ He must clearly indicate ~ valid reason for not initially ~ringing his complai~t to
     the attention of the institution staff.


     If the inmate does not provide a reason_, or if the Regional Director or his designee believes that the reason supplied is not adequate, the inmate will
     be notified that the complaint has not been accepted. The form s_ent to the Regional Director will not be. returned. However, the inmate may prepare
     a new request and submit it at the institution if he wishes.




II




                                          ':·----·
                           ~- '       "


                                                          _,.
                                                     ''   I
 Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 22 of 79




                                 .,
                                      \




BRALEN LAMAR JORDAN, 22702-009
LEWIS~URG USP    UNT: G-BLOCK             QTR: .G03-316L
2400 ROBERT F. MILLER DRIVE
LEWISBURG, PA 17837




        (
                  Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 23 of 79

        ·';).;.



                           REJEC~N=-~N~:'.~ w~~/;;~
DATE: JULY 15, 2019                                                     ~             ~*
FROM:       AD~TRATIVE
            CENTRAL OFFICE
                             REMEDY COORDINATOR


TO          BRALEN LAMAR JORDAN, 22702-009
            LEWISBURG USP    UNT: G-BLOCK         QTR: G01-120L
            2400 ROBERT F. MILLER DRIVE
            LEWISBURG,  PA 17837



FOR THE REASONS LISTED BELOW, THIS CENTRAL OFFICE APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.


REMEDY ID        969576-A2       CENTRAL OFFICE APPEAL
DATE RECEIVED    JUNE 19, 2019
SJJBJECT 1       UNPROFESSIONAL, INAPPROPRIATE CONDUCT OR MISCONDUCT BY STAFF
SUBJECT 2
INCIDENT RPT NO:

REJECT REASON 1: ·.CONCUR WITH RATIONALE OF REGIONAL OFFICE
                   FOR REJECTION. FOLLOW DIRECTIONS PROVIDED ON PRIOR REJECTION
                  NOTICES.

REJECT REASON 2: SEE REMARKS.

REMARKS                  IF STAFF PROVIDE A MEMO STATING THE LATE FILING WAS
                         NOT YOUR FAULT, THEN RE-SUBMIT TO THE LEVEL OF THE
                         ORIGINAL REJECTION
                                          ~
                          Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 24 of 79
       Depar~ment
U.S.                 of Justice                     ·   Central Office Administrative Remedy Appe~l
Federl\I Bureau;:;if Prisons
                                     BM1€RI °'L?q51 L@                                      gg-&12om,;t#Qn
Type or ~eball-poiht pen. If attachments are needed, submit four copies. One copy each of the completed BP-229(13) and BP-230(13), including any attach-
ments must be submitted with t1i appeal.                                                                _,                        ., , I

From:    -;J"Qf2.DAN ••
              --
                                  tmelm -L
                     LAST NAME, FIRST, MIDD{E INITIAL
                                                                   :d./nQ"). 48
                                                                             REG. NO.
                                                                                                     8.MAJ UNIT
                                                                                                                                      ...8."""'-;w"'------
                                                                                                                                 __..l......,
                                                                                                                                       INSTITUTION




Part B - RESPONSE

                                                                                                                       .......                           /'

                                                                                                                       -RECEIVED.
                                                                                                                                  JUN 1 9 2019
                                                                                                                       Administrative Remedy Section
                                                                                                                             Federal Bureau of Prison&




                                                                                                   RECEIVED
                                                                                                  Warden's Office

                                                                                                    JUL 22 2019

                                                                                          ~···
                                                                                                  USP Lewisburg
                                                                                        ;.II'"'




                   DATE                                                                                     GENERAL COUNSEL

ORIGINAL: RETURN TO INMATE                                                                            CASE NUMBER: -             qb 15 7 6 -8J..,,
Part C - RECEIPT
                                                                                                      CASE NUMBER: - - - - - -

Return t o : - - - - - - - - - - - -
                          LAST NAME, FIRST, MIDDLE INITIAL                       REG.NO.                        UNIT                      INSTITUTION
SUBJECT=----------------------------


                   DATE                                                  SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL
                                                                                                                                                  BP-231(13)
USPLVN                                                                                                                                            .11 INI= ?nn?
          Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 25 of 79




                    REJECTION NOTICE -   ~~MINJ'.~TRATIVE   REMEDY


. DATE: J~2019




FROM: ADMINISTRATIVE REMEDY COORDINATOR
      NORTHEAST REGIONAL OFFICE

TO   BRALEN LAMAR JORDAN, 22702-009
     LEWI.SBURG USP    UNT: G-BLOCK       QTR: G03-319L
     2400 ROBERT F. MILLER DRIVE
     LEWISBURG,   PA 17837



FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.


REMEDY ID        96957£_;)       REGIONAL APPEAL
DATE RECEIVED    MAY 31, 2019
SUBJECT 1        UNPROFESSIONAL, INAPPROPRIATE CONDUCT OR MISCONDUCT BY STAFF
SUBJECT 2
INCIDENT RPT NO:

REJECT REASON 1: YOUR APPEAL OF THE REJECTION IS UNTIMELY.           RESUBMISSIONS ARE
                 DUE WITHIN: 5 DAYS (INSTITUTION); 10 DAYS           (CCM OR REGIONAL
                 OFFICE); 15 DAYS (CENTRAL OFFICE) . SUBMIT          STAFF MEMO ON BOP
                 LETTERHEAD STATING REASON UNTIMELY FILING           WASN'T YOUR FAULT.

REJECT REASON 2: SEE REMARKS.

REJECT REASON 3: YOU MAY RESUBMIT YOUR APPEAL IN PROPER FORM WITHIN
                 10 DAYS OF THE DATE OF THIS REJECTION NOTICE.

REMARKS           REFER TO THE REJECTION DATED 5-21-19.
                          Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 26 of 79
    U.S. Department of Justice

    Fed~ral:Bureail pf Prisons
                     /




    Type ruse ball-point pen. If attachments are needed, submit four copies. One copy of the completed BP-229(13) including any attachments must be submitted
with this appeal.                    (}               . .                                                                 L)                   r_ . " /
    From:       °:.)!)SQA..J, nralul;                 L
                         LASTNAMf, FIRST, MIDDLlfINITIAL
                                                                            1ZZ76z~o~
                                                                                REG. NO. '
                                                                                                                    SMUNIT                -=L. .r:;.~vv=--"'"'"_
                                                                                                                                                ...INSTITUTION




                     DATE                                                                                             SI~QUESTER
Part B - RESPONSE




                 DATE                                                                                                   REGIONAL DIRECTOR

days of the date of this response.
ORIGINAL: RETURN TO INMATE                                                                                           CASE NUMBER:
                                                                                                                                       q/
If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel's Office within 30 calendar

                                                                                                                                             ~
                                                                                                                                                ~    5-. J - 0      "";;;>
                                                                                                                                                               I LQ.f~
-      -    -    -       ---   -----      ---   ---     -   --------         --~ -        -    -   -   -    _....   ~ -   ------~ ~-':""'"'- ~ -             """""!""   -     ~ -

Part C - RECEIPT
                                                                                                                     CASE NUMBER: - - - - - - -

Return to: - - - - - - - - - - - - - - -
                 LAST NAME, FIRST, MIDDLE INITIAL REG.NO. UNIT     INSTITUTION
SUBJECT: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                     DATE                                                               SIGNATURE, RECIPIENT OF REGIONAL APPEAL
                                                                                                                                                                            BP-230(13)
FPl-PEPR                                                                                                                                                                    JUNE 2002
            Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 27 of 79

)    ...

l/~y
                          REJECTION NOTICE - f..DMINISTRATIVE REMEDY


D~21,              2019




FROM: ADMINISTRATIVE REMEDY COORDINATOR
      NORTHEAST REGIONA4 OFFICE

TO         BRALEN LAMAR JORDAN, 22702-009
           LEWISBURG USP    UNT: G-BLOCK       QTR: G03-318L
           2400 ROBERT F. MILLER DRIVE
           LEWISBURG,  PA 17837



FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.


REMEDY ID             969576'~~  REGIONAL APPEAL
DATE RECEIVED    MAY 13 ;:?o19
SUBJECT 1        UNPROFESSIONAL, INAPPROPRIATE CONDUCT OR MISCONDUCT BY STAFF
SUBJECT 2
INCIDENT RPT NO:

REJECT REASON 1: YOUR APPEAL OF THE REJECTION IS UNTIMELY.         RESUBMISSIONS ARE
                 DUE WITHIN: 5 DAYS (INSTITUTION); 10 DAYS         (CCM OR REGIONAL
                 OFFICE) ; 15 DAYS (CENTRAL OFFICE) . SUBMIT       STAFF MEMO ON BOP
                 LETTERHEAD STATING REASON UNTIMELY FILING         WASN'T YOUR FAULT.

REJECT REASON 2: SEE REMARKS.

REJECT REASON 3: YOU MAY~RESUBMIT YOUR APPEAL IN PROPER FORM WITHIN
                 10 DAYS OF THE DATE OF THIS REJECTION NOTICE.

REMARKS               YOUR APPEAL WAS REJECTED ON 3-21-19 BECAUSE RA~
                      ~SNOT LEGIBLE. Y_QUR CORRECTED APPEAL WAS.DUE BY
                      3-31-19. IT WAS RECEIVED ON 5-13-19.
                                 ~
                              Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 28 of 79
                                               . .   . .                           Remedy Appeal           Red~nalA~mi~istrative
                           /Ils                  3]5--ryuhMjb 1$;Mtpj~q'ej57G
              /baTl-point pen. If attachments are needed, submit four copies. One copy of the completed BP-229(13) including any attachments must be submitted
          /$appeal.

    /furn:        ·:::;ogt>A-!'l J3112bJ.-Pl~ .
                                             1                           j_                     ~?-1-10-L- Qcdf                     SMLJ                 :fi--&..~~-----
                                                                                                                                                 __,}=---=-
                          LASTNAMif,FIRS~INITIAL
                                                                     1
/     .                                                                                                    REG. NO.                  UNIT                     INSTITUTION
      Part A- REASON FOR APPEAL                                                                      ·

             fZE~UbM tf±j~~ ~~ 1[) 'l:<t:tiloAAL t l£N1rzAL lrtlcf:.
  buc 1D v1:-T1Ad-\r-D 'DCOJt'\/}:t;l'CfAT:::roN cr1 o vJtt-s Nnr lL~:rBL&
. A's 1D Fno"2:Tr/- PM£ Of. BP I D . KA'l.S;.i. Nla IFI£ sAM 6. -:r ::isu ~~- \
1  of TuSDb ~~I NtAftON -to -~ Lt 7oa. v lD l etc, . l:5-6L['(~ ll::i?£\:L: 1J.L'f\\
( f[}fAW£     17\-Mfte:::ffi~ '\J'l:r.fR-W fooD~~nftxMMcd·e, \t \J\J1~
    IVlAcE~ MatrA-L ~ fif\h:D ~m ·.i~l~v~~ h5 JD PS:
    g3zLJ, 12- A-s. ~ AYJ~5 Lf~'Fbw6e_ t ·m ~MT ttnfuh1\ nlNf'o
     .bi'et~ MEAL~bUSTo s-mw·~or,f\Cktt~fl As ~/OD1'0lo '"I
    .Se£;/C- EXPutJ~8MEh{ ,. (St6 ~M't bit)
          s-q~lFf
      Part B - RESPONSE




                       DATE                                                                                                   REGIONAL DIRECTOR

      days of the date of this response.
      ORIGINAL: RETURN TO INMATE
                                                                                                                                                 n.,
      If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel's Office within 30 calendar


                                                                                                                                   CASE NUMBER: "1 \D
                                                                                                                                                        ~9       5 ''-'212..2
                                                                                                                                                                      I
      -----        - - - - - - - - · - - - - ........... -    -----           ~--~-~.----_ .......... _"""'!""'- _ _ _ _   -·---~-~-~-~-~-~- ~-'="'="'"-~-~~-~--~~-~                   ---
      Part C - RECEIPT
                                                                                                                                   CASENUMBER:   ~~~~~~~~-

      Remrnto: ~~~~~~~~~~~~~~~~~~~~
                   LAST NAME, FIRST, MIDDLE INITIAL                                                            REG.NO.                   UNIT                   INSTITUTION
      SUBJECT:~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~


                      DATE                                                                                   SIGNATURE, RECIPIENT OF REGIONAL APPEAL
                                                                                                                                                                          BP-230(13)
      FPl-PEPR                                               @PAIITTEOONRECYruDPA!'ER
                                                                                                                                                                          JUNE 2002
                      Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 29 of 79
                                                    Ce~tral oriice Administrative Remedy Appeal                       I\
                                                        lS@ ~"'1 }qvmetJikJd:ftKrt,




Part B - RESPONSE




                                                                          MM 09 20'\9
                                                                 if-l"'   USP Lewisburg



               DATE                                                              GENERAL   COVNq{;             .,-ff/
ORIGINAL: RETURN TO INMATE                                                   CASE NUMBER:
                                                                                                516
                                                                                              =j_________ _
-------~--------------------------
Part C - RECEIPT
                                                                             CASE NUMBER: - - - - - - -

Return to:   -----------=-==:-:-:---
                  LAST NAME, FIRST, MIDDLE INITIAL         REG.NO.                  UNIT                INSTITUTION
SUBJECT=-------------------------------


               DATE                                   SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL
                                                                                                               BP-231(13)
 USP LVN                                                                                                       JUNE 2002
 ""-
           /
   /
       I
                           Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 30 of 79
/
  ·r


                                                                                                                                                                               t




               DATE: APRIL 23,




                                ~-\
               FROM: ADMINISTRAT VE REMEDY COORDINATOR
                     CENTRAL OFFICE

               TO      BRALEN LAMAR JORDAN, 22702-009
                       LEWISBURG USP     UNT: G-BLOCK ..             QTR::.::G03·-~.
                       2400 ROBERT F. MILLER DRIVE                                          . ' \.' 1   ~   ~·.'         .r ., ..,
                                                                                                                         .

                       LEWISBURG, . PA 17837                                                                                               ·'   •'




               FOR THE REASONS LISTED BELOW, THIS CENTRAL OFFICE APPEAL                                                                                                  .I'
               IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCL)JDE A COPY
               OF THIS NOTICE WITH. ANY FUTURE CORRESPONDENCE REGARDING THE. REJECTION.                                                          ·', "\


               REMEDY ID        969576-Al               _CENTRAL ·OFFICE APPEAL I
                                                                                                • '·~
                                                                                     1
               DATE RECEIVED  . APRIL 1, 2019                                           '·                1 •                                             ,,, ,:

               suBJECT 1        uN-l?R'.oF:EiisfoNAi, : ·rn'AP.PROPRfoTE :·coNDUCT OR :MrnctoNDUCT BY STAFF
               SUBJECT 2
               INCIDENT RPT NO:                                                                                                                                    l..


               REJECT REASON. l': .Yo'u sUBMITTEtf'Y\JuR' 'i<EQUEST ·o.Rf'Ji.P!?:E~:L 'f6 '.PH:E:'1'                ·"   r~ ·.;
                                 • 'WR.oNci'':LEvEL. YcYiJ sH6u£b HAVE Fii'.l:li5 AT THE
                                                      REGIONAL OFFICE,                                             t
                                    OFFICE LEVEL.
                                                                                                                                     ;.r

               REJECT REASON 2:       CONClffi.,- i'J1:;LT.f! ,~;r'.IO,N~L~,, Of ~EGIONAL OFFICE . . . . . . . .
                                                                                                               1
                                                                                                                 . . . . ..
                                      FOR REJECTION. FOLLOW, .DIRECTIONS PROVIDED·                    ON PRIOR  REJECTION
                                      NOTICES.                ..  ·_,· '. ! ' '     . ,    "' ·1 ·.::·.          1·


                                               ,,                        ~\',•    l                         ·..    ·,
          Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 31 of 79




                                                                                                               (.
                        REJECTION NOTICE
                                    l
                                                                                                                   '.I.·- -




DATE:   ~1,         2019




FROM: ADMINISTRATIVE REMEDY COORDIN~TOR
      NORTHEAST REGIONAL OFFICE

TO      BRALEN LAMAR JORDA!"1', 22702-009                                            e=··                                     ....         -·   '>.t"   ,.,


        LEWISBURG USP     UNT: G-BLOCK               . QTR: ;G03''-316L                   "i''r   '·                     :· . -~ . '
        2400 ROBERT F. MILLER DRIVE                                                                    '·,                      ''"
                                                                                                                              !.,.

        LEWISBURG, PA 17837.



FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF T;f:IIS NOTICE WITH ANY'.. FUTURE· CORRESPONDENCE REGARDING THE REJECTION.


REMEDY ID        969576-Rl              REGIONAL; APPEAL,- ·. _: . _·
DATE RECEIVED    MARCH 18, 2019                                           · :· .. , :
SUBJECT 1        UNPlW)i'E,SSJ;OI'ifAL, INApPROPRI·ATE· COND.:Uq,l ·OR MfSGON_D_U9T: BY: STAFF
SUBJECT 2                                                                                                                                                     . ~~ \,   ~   .
INCIDENT RPT NO:

REJECT REASON 1: ALL FOUR_ PAGfl.S OJt Y9~,rJ;Bf:'~r9)1';M.,S:P.~l;O)l/_l3P-;-l;l): Fq:~~-M M?ST BE , .
                 LEGIBLE AND WORDEP Tfi~. SAME. P OTOCOPIES OF TIJ;E FORM- WJLL'
                 NOT BE ACCEPTED ...-     . __:.    ·. -         .- .·, ..         ,- .     " '
                              •     .      I.I   •   '···   •.                       '·     ".'              ·,,       J. •·           ~



REJECT REASON 2: SEE REMARKS.
               j
REJECT REASQN.                                                          IN PROPEI( ;FORM J1I'UUN
                                                                 H;j-*'1-£.JJW..:.J..,:.J,.ION.NOTICE".~
                                                                                            .·· -·.~

REMARKS                      4 OF THE BPlO IS NOT LEGIBLE.




                                                                                                                                                              ///
                                                                                                                                                        I/
                                                                                        ~~-   I

                                Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 32 of 79
         U.S. Depar;tment of Justice                          Regional Administrative Remedy Appeal
         .Federal
          '
             . Bureau.of Prisons
         Type ~r use ball-point pen. If attachments are needed, submit four copies. One copy of the completed BP,229(13) focluding any attachments must be submitted
         with this appeal.

         From:     '::::.lt;.(Z.PA"-'fi     <Pi?ITW, L                      '       •' "2Z102~octA                         sMl)                           L..6w
                            LAST N ME, FIRST, MIDDLE INITIAL                                      REG. NO.                      UNIT                        INSTITUTION

         Part A-REASONFORAPPEAL                    TM [y:r.SsA1t~Ff.&.TJ w~m- f\.\-r...S ~Po~~ ~s "1Cl srH~-~                                                             1-S
         ~ vN0o::r.N0                       tft~ :IN CBt·-ESLo<±. ""TAM~ \J'h:"'ffi JJ\'I
                                             -:CSSD'E \N.Lltl-
    ti-t-a& ..i-HGA.Lvr"! 'leJ\"f~ ~ ~edue:\-\\\ib t\-6\r\s c£R- ->J..'f +Mi j 1::\-c.,. \J\Jhl'ch \i:o
   Tusooor\00Je4 -ro                              rs
                                  4·700 foii> . ~ht~ thd WDVld ~f\tatv\1 f\C\.~ \1:, with
  vViA-c.E - b\:>e..~o+he.> -AYiYJ-Gt\lS :I h~ve. woerl\N(D ·1JooU\- ~CKe.. ~\'cl.6\~(o
  toi.1LJ ffitt.J~ J 61L. ·-:ru JJ.,'-1 :U\cl-:1~\f .A.ilr:sAL I \?r.'\:C.'"l:r£NtD ~~N1t\-L Hbf\\1U
  'fs 531-4, 1z _ .A .s. "TD ~ b~ u5:t:Nb ~h:iSc.of' '1/'~tiZS. ~ ~Uc.en
. 'lPt\r.C.~ To Y\2DJ~ __,t.-ir~c.o~d·t,,\,Yt-:.. HD..J\\af!t{L ffit.'f f':lik~ ~ flLiD'boc...£ A-
l     Rt.rve.-r /\s          A ~Ve.tlt~oNA-L .SiCLtl\bA-e.D                                    "f .Pol t't..1 Pr 3-r!tff:. ..A/l:~aof\lov c-r,.,
'       •,I ~.Jlr::tJ "PEl:Llm/Jw f><BCDTnJb StMf ctf 1\\6 JJl-istOt-lD\JtJ <DF SrltfF ~~ f\'\ei
      ·"RES.\JLTS 10 ~oLM1Jt~ 1~1.SBJ(6 \N'/\S A ~6d~· ·l?t~ILT fee ~Tt~t.'..rM'intl
      fD12- ~foi2f£N~ "'\\-1-e ~~t>v~ \t\1~11-l 11\G.·-- !()ff~ NJ\N\~ tJN  b-ve ~. s-r~ff
        ~S\JbOn\f\a:VtDN ·2s -\a \ahl\'\>~t:, \l'M.."ffi'" N\'I !:5i£TA-P-~ le.A:'i i...\7o0 Q lo
                                                                                                                                ·rr ,                            1


          ~- L"?,-) 9 1Zffi\J£51"' t~f\JNC~tN\et\..'1'1       D~->~-- __ _
                         DATE

         Part B - RESPONSE




                         DATE                                                                                                   REGIONAL DIRECTOR
         If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel's Office within 30 calendar
         days of the date of this response.                                                                                                       OJ     ~      i"l' - n \
         ORIGINAL: RETURN TO INMATE                                                                                        CASE NUMBER: __\Y"'l
                                                                                                                                           __                  __l'---<I,__
                                                                                                                                                            5~_Ul
                                       ..
    --~-·~·~·~,~.':""":"":'.,~.,.--:-:":" ~.~-~.-~ ~.~ .~--                  -----.- -            -··-··----------------~---·-·-·---~-~                                             ----
         Part C - RECEIPT
                                                                                                                           CASE NUMBER: - - - - - - - - -

         Return to:
                                  LAST NAME, FIRST, MIDDLE INITIAL                                   REG.NO.                          UNIT                     INSTITUTION
         SUBJECT:---------------------------------------------


                         DATE                                                                     SIGNATURE, RECIPIENT OF REGIONAL APPEAL
         UPN LVN                                       @PRINTEDO>RECYCLfDPAPER
                                                                                                                                                                       BP-230(13)
                                                                                                                                                                       JUNE 2002           l
U.S. DEPARTMENT OF JUSTICE                            REQUEST.FOR    ADMINISTRATIVE.REMEDY·
                        Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 33 of 79
Federal B~reau of Prisons


                '     Type or use bafl.,,.point pen.      If attachments ar.e needed; submit fou·r copies.· Ad1itionaUnstructions on reverse.




 Part -B- RESPONSE

                                                                                                                             RECEIVED
                                                                                                                                  MAR 0 1 2019
                                                                                                                       ADMIN REMEDY CLERK
                                                                                                                         USP LEWISBURG




                    DATE                                                                                             WARDEN OR REGIONAL DIRECTOR ·
If dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 calendar days of the date of this response.   -.

ORIGINAL:RETURNTOINMATE.                           ·             .                '·           _                        CASENUMBE~&ft...~'E{ __ J
                                                                                                                        CASE N U M B E R : - - - - - - - -
 Part C- RECEIPT
Return to:
                       LAST NAME, FIRST, MIDDLE INITIAL                                            REG. NO.                         UNIT                      INSTITUTION
SUBJECT: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                    DATE                                                                       RECIPIENT'S SIGNATURE (STAFF MEMBER)                       ·
                                                                                                                                                                           BP-229(13)
 USP LVN                                      @l'RINIEIONREC\'CLEDPAPER                                                                                                    APRIL 1982
                                Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 34 of 79




                                                                                                                                           . . ..... ~   .-


                                                                                                                                                         '.·




                                       ~. .                     ..
                                t:Ast NAME, FIRST;' MIDDLE,iNITtAL- ·                                                      . , UNIT ...                        · INSTITl]TION .: .

      SUBJECT: '.-~---;,,;,__:..,_-..,-.,,--,--::.-;-c--_              __,__:___:_:__ ___:_~-?7-"---,----:-'-·..:..:...·~.---:-·--:-~~-:-:---:----------,.,-;----

•                          . DATE.     .,,.        "~'@ .. ·.                     ' ' '· REpi>JEN;:;~GNATUREC;.AF~MEMBER)                                               '  .,,_,,;(,~ Xi
.' ";-·. • USf'.LVN'" ·.         -=---·-·''._·   ·~--- -~-=~-P~ffi·· •·,,~-~-~~~- ~j~~d :::~~o:;,:,,-~8~;.D;:;it.~·"~:-~~~~~!=~~C-;.;:~.,.- .- '•
                                                     ·-··                                                                                                             ••.~~--~P.RIL•1~~~. ?.~?,i
                            Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 35 of 79




                                                                  ...    ··-_ ...                                                                                                                        . ··:....:··.        _:·,.-·             .,




.. rri· acbcirdan(!e. with .Progr~m :stc:itement 1.330. i6, · Administrative Remedy ...
 :c Proqram; ·this        Wi.11          form                      :se:rve
                                      as.<documentatibn by the, r:espective staff                                                                                                                    ..         ·        . ,. · •. ; .
. . member· and his unit manager to indicate an informal attemptici resolve                                                                                                                                                                 .•. ''
    the. complaint of 1:,he following·. ~nmate: · ·      · ··         ·· ·                                                                                                                                                                                              :/

    NAME:..                        Jor.£4h . . ·                                          ·Re~.           No.        -22/oz;.·;C1q .• ·.·...                                                                             ·'·          ..··              ..              I
                                                                                                                                                                                                                                                                      . il
    FORM TO INMATE: .••..•· .·                            ~ -11-19-                             STAFF          l> ,'It~               ...·                      ' . M.                           .
                                                  \Date) •. ·.                .       r        .       ' .. {Name')                                             (Unit)           : ·

. :P. B.P-'2?5l (l3) ·. w+LL NOT ORDINARILY BE A~CEPTED WITHOUT TRIS CO~LETED. ; ·•                                                                                                                  ·
   FORM :ATTACHED .                           .                                        .             .                                        .           .                    .
   - - ·- _: _- ..:. -- - - - - - - ._ ~ -- - :.... - - .-· - - - ...: - -- ..:.. - ~ - - ~ - ...:. - - :.... .......... - ...: - ~ ·~ - :.... - :..... - - - - _:... ~ - -- ·- ... - - -~ - .
                                                                                                                                                               :-


   1. ~ature of Complaint (to be comp.let~d by inmate):.




                                                                                                                                                                                                                    .·   :'      ._


                                                                                                                                                                                                                     - ..        :          ·-
                                                                                                                                                                                                                                        ·,. ..
                                                                                                                                                                                                                                                         ...



                                                                                                                                                                                                                                                 ...·   :,.''   ...




                                                                                                                                                                                                                                     . ,·   :--. ~ -. ...       ..
                       Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 36 of 79
.   ~·




             '·
         ~~~~-~-   .


           Inmate Name:                 Jordan; Bralen
           Inmate Reg. No.              22·702-009
           Quarters:                    G-Bloc'k
                                                      ...
           This is in r~sponse to your Informal Resolution request received
           on February 19, 2019, wherein yo'uassert that concerns about your
           meal trays aie not being appropriately addressed by Psychology.

          Concerns about food.trays fall under the purview of Food Services,
          and Psychology has no authority over these issues. Review of your
         ·Psychology records reveals that you are being seen regularly by
          Psychology, and you are being provided with services consistent with
          policy and your reported needs.  You are encouraged to address these
          concerns with ·Food Services staff and your unit Lieutenant .. ,.



           J.~                                                  Date
                                                                       2/19/2019
     Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 37 of 79



 Admin. Remedy No.:· 969576-Fl
 Part :a- Response
                                    ''



                    ADMINISTRATIVE REMEDY RESPONSE


 This is in response to your Request for Administrative Remedy received
 March 1, 2019,. wherein you assert that your concerns about your meal
 tr~ys have not been appr9priately address~d by Psychology.

Review of this matter reveals that you are being seen regularly by
 Psychology and that you are receiving services consistent with policy
and your reported nee.ds.    Concerns about· food tra¥s or issues with
·custody staff may be· appropriately addressed through - Food Services
 and/or your unit Lieutenant.    You are encouraged to begin working
 on the coping skills included in the SMU programming materials and
 to report any new mental health symptoms you are experiencing to
 Psychology either via cop-out or during unit·rounds so· that
appropriate interventions can be determ{ned.

Based on the above findings, there is no basis for relief~ and your
Request for Administrative Remedy !has been.denied.

  If you are dissatisfied with this response, you may appeal to the
  Regional Director, United States Federal Bureau of Prisons, Northeast
. Regional Office, United States Customs House - Seventh Floor, Second
  and Chestnut Streets, Philadelphia, PA 19106, within twenty (20)
  calendar days from the date of this response.




                                                         Warden·
                          Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 38 of 79
3P-A0288                                 INCIDENT REPORT
JAN 17' '                                       .
i.J.S. DEPARTMENTc::iF JUSTICE                                                              ·FEDERAL ·BUREAU OF PRISONS

                                                                             Pa'rt I - Inc1"d en t Repo rt
 .1. Institution: USP Lewisburg                                    . I  '
                                                                         c
                                                                                        .   ,·1     l
                                                                                                               · incident Report Number:
                                                                                                                                               .   '
 2. Inmate's Name:                                      3. Regi~ter Number:                                    4: Date of Incident:        '
                                                                                                                                                       15. Time:
                  Jordan, Bralen                                              22702-009                                   2/16/2019                          4:30 P.M.
 6. Place of Incident:                                  7. Assignment:                                                                         5. Unit:
                                                                                  "
               G-Block Cell 315                                                                   Unassigned                                              Dressler ·
9. Incident:                                                                                      10. Prohibited Act Code(s)
                Refusing to obey an order of a staff member                                                                       307
11. Description of Incident (Date: 2/16/2019           Time: 4:30 b.m. Staff became aware of incident):
)n _February 16, 2019 .at approximately 4:30 pm, while collecting food trays on. G~~lock 3rd floor, f app(oached cell 315 which houses inmate
lordan, Bralen #22702-009. Upon approaching the cell I told inmate Jordan to put the .lids on his food trays and hand them out. Inmate Jordan
hen stated "Fuc~ no, this is how you are getting them and I'm not giving them up". I then gave inmate Jordan a direct order to relinquish his
cod trays which he refused by walking ~way from the cell door. I then gave inmate Jordan a second directiye tO relinquish the food trays
vhich he refused b walkin awa from the cell door. I then finished collectin· tra on the 3rd floor and notified the Lieutenant's office.



14. lncidenfR   rt Delivered to Above Inmate BY.                                  15 .Date lnCigent Report Delivered:          16. Time Incident.Report Delivered: ·
(Type Name/Signatur~):                        ·
                                                                                                                                      1)/o
                                                                    Part II - Committee Action




18. A. It is _the finding of the committee that you:                                                    B.     The Committee is referring the
                                                                                                             - .-
                                                                                                               Charge(s) to the OHO for further
            1       Committed th.e Prohibite_d Ad as charged.'                                             .   Hearing.
                    Did not Commit a Prohibited Act.                                                    C. _K ·The Committee advised the inmate of
            ~       Committed Prohibit~d Act Code(s).     ~ 7" J                                               its finding and of the right to file
                                                                                                               an a eal within 20 calendar da s.
19. Committee Oecision is B/'ased on Specific Evidence as Follows:                            · ·
~1i1e
  .
      ~&fe"11'11T , .
      v_              ~
                                       rle          l'~~tJ°t'fz~,,
                                                    . ~        ./             .
                                                                                      (!/;(;?,,-.,
                                                                                            ,
                          .   .             .




!O. Committee action and/orrecommendation if.refeyed to                      DH~ (Contingent upon OHO.finding inmate committed prohibited act):

t;JJ:. !;;'/#:~~                  _1/Jfh $~'~11/ ~PAIAf;f~/A' /j~t~~/f'/.,,~/£                                                                 .       .· ..
                                   ,,_._._..___ _._.~....._(The UDC Chairman's signature certifies who sat on the UDC and that the completed report

                                                             <KL~.
                                                           Member (Typed Name)                                            Member (Typed Name)

  INSTRUCTIONS: All items outside of heavy rule are for staff use only. Begin entries with the. number 1 and work up. Entries not completed will be·
  voided by staff.                       ·             ·                       ··                                 ·                          ·




  Distribute: Original-Central F,ile
                                .      ..
                                     Record; COPY-1-DHO: COPY-2-lnmate after UDC Action; COPY 3-lnrr.iate
                                                                                                 ,.
                                                                                                          within 24 hours of Part I Preparation
                                                                                                                                             .




  WD                                                    Prescribed by P527.0                                                    Replaces BP-A0288 of AUG 11
                  Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 39 of 79
     '   '




                    .                 ~  1-N- ~7AFP- -(kf11!)D(),(,\t
             B              ~\tJ:--rt+ M"] FOOb le ---~~~·
                                                         ~~is
             LEWISBURG USP
             2400 ROBERT F.   MI~~ ~;BLOCK
                 RALEN LAMAR JORDAN
                               ' 22702-009
                                              .      .


                                             QTR' G03-317L
                                                             ~~            .
                                                                                      -




1.           LEWISBURG, PA 17837    IVE                                               llb-
                                  Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 40 of 79
           U.S. Department of Justice                           Regional Administrative Remedy Appeal
              .          .
           Federal Bureau of Prisons
                                                                                               "L
          Type or use ball-point pen. If attachments are needed, submit four copies. One copy of the completed BP-229(13) including any attachments must be submitted
          with this appeal.

           From:      ~(0/2:~.·~~aJ-&/1                                 L            ·~1f_ffJk-f9D~                        ~/\AU                        L-erJ
                             LAST~RST, MIDDLE INifIAL                                           REG. NO.                         UNIT                        INSTITUTION




                                                                                                    b~·
                                                                                                     ~ATURE                                 OF REQUESTER

          Part B - RESPONSE




                          DATE                                                                                                   REGIONAL DIRECTOR
          If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel's Office within 30 calendar
          days of the date of this response.
          ORIGINAL: RETURN TO INMATE
-·- ·-   ~ ~-"""":'":""·-~--~-~- ~.~     ~---:-----~     ~~~------. ~--·------                      - -·--------CASENUMBER: --------
                                                                                                                 - ·--------- -·--------- ---
          Part C - RECEIPT
                                                                                                                            CASENUMBER: - - - - - - - -

           Return t o : - - - - - - - - - - - - - - -
                          LAST NAME, FIRST, MIDDLE INITIAL REG.NO.      UNIT        INSTITUTION
           SUBJECT: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                          DATE                                                                   SIGNATURE, RECIPIENT OF REGIONAL APPEAL
                                                                                                                                                                       BP-230(13)
          UPN LVN                                       @PRINTEDONRECYCLEDPAPER                                                                                        JUNE 200?
        U.S.   DEP~TMENT
                               Case 4:19-cv-01472-MWB-MA
                                OF JUSTICE : .           Document 1 Filed 08/26/19 Page 41 of 79
                                                                       .          --          . . REQUEST FO;R ADMINISTRA'f.IVE REMEDY. .


I .--
        'Federal Bureau of Prisons
                                                                  -_ LlPb: '=1fft&c




I

i-


i
I
)
I .-
1·
                          DATE

I        Part B- RESPONSE , -


I
!
                                                                                                                                              RECEIVED
                                                                                                                                                  MA~ 14          2019
                                                                                                                                       ADMIN REMEDY CLERK'"
                                                                                                                                         USP LEWISBURG




                         DATE.                                                                                              WARDEN OR REGIONAL DIRECTOR - .
        If dissatisfied with this response, you may appeal to the Regional DireCtor. Your appeal must be received in the Regional Office within 20 ca/end   days of the·date of this response.

        ORIGINAL: RETURN 'l'O INMATE .

                                                                                                                               CASE.NUMBER:-------
         Part C- RECEIPT .
        Return to:
                              LAST NAME, FIRST, MIDDLE INITIAL                                          "REG.'NO.                        .UNIT                        INSTITUTION

        SUBJECT: _ _ _ _ _ _ _ _- , - - - - - - - - - - - - - - - - - - - - - - - - - -


                         DATE                                                                        RECIPIENT'S SIGNATURE (STAFF MEMBER)
                                                                                                                                                                                   BP-229(13)
         USP LVN                                                                                                                                                                   APRIL 1982 . ,
       Case 4:19-cv-01472-MWB-MA Document 1 Filed
                                             ·~   08/26/19 Page 42 of 79
                                                                           ;:..~·.




 Admin. Remedy No.: .968292-F2
 Part B- Response




                      "ADMINISTRATIVE REMEDY                                         RESPONS~


                                                : :·. -.    r.~L.

 This is in response to your Request for Administrative Remedy received
 March 141 2019 1 wherein you claim unprofessional staff and
 inappropriate conduct. Additionally, you claim staff tampered with
 your food.                ·                                            ·
                       .                                                                    .

  Staff misconduct is viewegi,ye:r~p,~f-'1-~~~ly. Staff cionduct is governed
  by Program Statement 342_0 .~11 1, ·'S,ta:rfc,lards of Employee Conduct, dated
  December 6 2013. An exami,ri~t1:¢n ~~§ been conducted rE~garding your
             I


. claims, to include ir:itei:;v'i:~ws·~·;.Y.,i tW3'€t·P.plicable staff and a review
  of documentation. No -s.i'grilf'iqar.it ·._ i'r'i!Ebrmatiori was discovered to
  support your claims or show $~at,f ;: wa:s negligent in their duties.
                  .        .   .          .           .        .      .
 In view of the above, there 'is no basis for relief, and your request
 for Administrative Remedy is ~enied.

If you are dissatisfied with thi~ response, you may appeal to the
Regional Director / United States Federal Bureau of :Prisons, Northeast
Regional Office, United States Customs House - Seventh Floor, Second
and ~hestnut Streets 1 Philadelphia, PA 19106,.within twenty. (20)
calendar days from the date of this response.
                                   ; '.       ·-:.. : ;    ~-,./t}.   :·
...•. ·.:- !·'· -,   -·.-~~.   '. , ... ,.;.                                                                      ·-- ... J'

                                                   Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page .rf700
                                                                                                            43 of 79
                                                                                                                   ;o()                                                                  '7
        '
                                                                                                                                                                           - M.e ·;; fC_r; t       )bJ+ii ~ .Ailrt1
BP-AO;ga                   f}J_j~                                                  INCIDJ:~T RJEPORT
JAN 17 #  '?'JIUf: ~ .     -
U.S. DEPARpMENT OF JUSTICE                                                                                   '.                                         FEDERAL BUREAU .OF PRISONS
                                                                                                                                                                 .                             ;



                                                                                       '                   ~~>-
                                                                              \l;':~.:...   ...   Pa rt I . Inc1'der;i
                                                                                                                   ; t ~·
                                                                                                                        ,.epo rt          :·~:; ·-~::



   1. Institution:                             _USP Lewisburg
                                                                                            '"
                                                                                                      ,_

                                                                                                                                           Incident Report Number:    <  1 ~ {). J/ L/O
  2. lnmate'sName:                                                      3. Register Number:                                               4. Date of Incident:
                                                                                                                                              . 2-7-2019.
                                                                                                                                                                             ·. ·15. Time:
    Jordan, Bralen                                                              22702~009                                           "                                                  10:05 am
  6. Place of Incident:                                                 7. As~ignment: .. -                                                                               8. Unit::.
    G-block celf 314                                                       Unassigned                                                     :
                                                                                                                                                                     I    - G:..block
                                                                                                                                                                                                                    . I
 9. Incident:                                                                                                          10. Prohibited Act Code(s)
 Refusing to obey an order of ariy staff member                                                                             307
                                                                                                                                            r
 Interfering with staff in the performance of duties .                                                                      398
11. Description of Incident (Date: 217/2019 - Time: 10:05 a.m. Staff became aware of incident):
On February 7; 2019 at approximately 10:05 am, while colle~tin~ food trays on the third floor-of G•Block, I arrived at cell314. G-Block cell 314.
houses inmate Jordan, Bralen #22702-009. Inmate Jordan did not come to the door and relinquish his food trays. Inmate Jordan stated "You
ain't getting these trays. I'm sick of this food on these frays." I then gave Inmate Jordan a ~irect order to. come to the cell door and relinquish
his food trays: Inmate ,Jordan then stated, "Nah, man. You ain'.t getting these back,".                                  -




 12'. Typed Name/Signature of Reporting Employee:                                                                                                         13.Date And Time:
 D.L.angfon/ S.O.                                                                                                                          , /            2/7/19,11:20am

 14. lnbident Report Delivered.to Above I                                                           15 .Date Incident Report Delivered:                     16. Time Incident Report Delivered:
 (Type Name/Signature):_


                                                                                           Part II - Committee Action
17. Comments of Inmate to Commi!fee ~egarding Abov~ Incident: ~
   .             j             ..                    ,   - -   ",5k.e · A-tf'lleJ.flqO



. 18. A. It is the finding of the committee th~t you:                                                                          B.       _-_ Th~ .Conimitt~e is referring the
                                                                                                                                          - Charge(s) to the DHO for further                                              _,

                                /.Committed .the Prohibited Act a~ char~ed.                                                               . _Hearing.                                                                      !
                                  - · Did not Commit a Prohibited Act.                                                         C.       ~--The Committee advised the inmate of
                     -         1/     Committed Prohit:>ited Act Code(s~~ 3o7                                                                its finding and of the right to file. ·
                                                                                                                                             an a eal within 20 calendar da s.
                                                                                                                                                                                                                           \




:hairman ('fyped Name/Signature)                                          Member (Typed f\!ame}                                                          Member (Typed Name)
~~~~~~~~~~~~~~~~~~~~~~~-=~~-'-~~~~~~~~~~~~~~~~~~~~                                                                                                                                                              /
       INSTRUCTIONS: AU· items outside of heavy rule are for staff use only. Begin entries· with the number 1 and work up. Entries not completed will be                                                                   "
       voided·by staff.                                                                     -         · -                               ·                                                                   I             -~



                                                                 .,..                                                                                                              -1
                                                                                                                                                                                       I
         Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 44 of 79
     .*J!!&hfiltamaL
          . ·E£&pD~~
    *0£W~lveft>rw v\bUS6 Dr ~vv~ *"

         BRALEN .LAMAR JORDAN, 22702-009
         LEWISBURG USP     UNT: G-BLOCK    QTR: G01-121L_
         2400 ROBERT F. MILLER DRIVE
         LEWISBURG, PA 17837.                               £7-/l/~/G- ~IJ/1-
                                                                         t:J569& -




 ·A-Pr1tI-N :J. kotJ!<L£.S 1ii                              /Ju£JE C/f/114ff/?~iJ
4 !::,So[t'al-e. /)))M!Jt"1 D~bM T;f.et.J /<1J lo IVhY
A.i.G,ocJ:ik })Vavdm ftf_f;JfcldAM         W11So1J
WdiD<2f\i D!:.lv1'a ~. £hh~t:b
                      Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 45 of 79



              Admin. Remedy No.: 985198-l'tl ·
              Part B- Respo~se




                                             ADMINISTRATIVE REMEDY RESPONSE


              This is in response to your Request for Administrative Remedy received
              July 24, 2019, wherein you claim staff refused to feed you on July
              3, 2019, while you were in four-point restraints. You also claim
              staff failed to conduct proper restraint reviews, and failed to
              provide you with proper medical treatment. You are requesting an
              investigation be conducted.

                Staff misconduct is viewed very seriously. Staff conduct is governed
                by Program Statement 3420.11, ·standards, of Employee Conduct, dated
                December .6, 2013.· An examination has been conducted regarding your
--·--------- _g_1~~-~S.L . _!:_<::> _A,n:s::J_~_?-~ _i~:t:E!_~_y_ie~~- _"1J_t:):i_ __i3.PPJ_~S::i3._l::>l~~t9-_:ff_i3.nd -~-E§_Yi~!'________ _
                of documentation. No significant information was discovered to
                support your claims or show staff was negligent in their duties.
                Furthermore, records show staff ccinducted proper rest;~int review~
             - ·a.n.a-me:dYca:r7Cee-valuati·on°s i-rr-.:-accordance ·with BOP- po,1-icy ,- -th-roughout
                your placement in four-point restraints,

              In view of the above, there is no basis for relief, and your request
            . for Administrative Remedy is denied.

              If you are dissatisfied with this response, you may appeal to the
              Regional Director, United States Federal Bureau of Prisons, Northeast
              Regional Office, United States· Customs House - Seventh Floor, Second
              and Chestnut Streets, Philadelphia, PA 19106, ~ithin twenty (20)
              calendar days from the date of this response ..




              DatfJ      I
                                                                   '
                                                         --.;'         .
                                                                       ~-··'1

                                                                       - '~

                            Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 46 of 79
                                                           REQUEST FOR ADMINISTRATIVE REMEDY ··


                                                                                           "
      /                 Type or use b~ll-point pen.· If attachments q,re ·ne~Ued, submit four copies. Additional instructions. on- reverse ..                                         .   ·.




  Part       B~    JIBSPONSE..
                                                                                                                                     RECEIVED                              _t··.




                                                                                                                                          JUL 2 4 2019
                                                                                                                               ADMIN REMEDY CLERK
                                                                                                                                 USP LEWISBURG




                                ;            i
                        I   Ii ;( I ! ·;·
                            I            I
      .-.J   _l,
                                    ~-




                     DATE                                                                                               WARDEN OR REGIONAL DIRECTOR . ·
. If dissatisfied with this response; you may appealto the Regional Director. Your appeal must be received in the Regional Office within 20 calendgr:·dflys of the date of this response. · .
                                                 /                                                                                                 u</~10. u~· ~                           I .
 SECOND COPY: RETURN TO· INMATE .. :                                            .
 -----------=----------------"'"7"~---~-;,---------·-----------~--------"'""":""'--
                                                                                     • .                        .          CASE NUMBER:               I ;J'._.} ·1 ~               ;L- .
                                                                                        1·                                 CASE NUMBER:----~.-.-.-._ __
  Part C- RECEIPT
 Return to: .
                            LAST NAME, FIRST, MIDDLE INITIA:L                                       REG.NO.'                           UNIT·                      INSTITUTION




                     DATE                                                                        RECIPIENT'S SIGNATURE (STAFF MEMBER)                                          BP-229(13)
                                                                                                                                                                               APRIL 1982
  USP LVN
              \.
       Case 4:19-cv-01472-MWB-MA~~N     IC\.-2D)ZDlCf
                                 Document 1 Filed 08/26/19 Page 47 of 79

                            ~lJ:-ru\11JNl\LffapQNJ8
                               \)t;N1ED Ge1i3\FANttr 'lO hoo~
 A,dmin:- Remedy No.: 966226-F4.
 Part B- Response




                      ADMINISTRATIVE REMEDY RESPONSE.


This is in response to your Request for Administrative Remedy received
June 5, 2019, wherein you allege on January 19, 2019, staff violated
policy and inappropriately placed you into four-point rest.raints.
You further claim you were denied medical treatment and subjected
to cruel and unusual punishment. ·you are requesting to be transferred
to a new facility .

. Staff misconduct is viewed very seriously. Staff conduct is gov~rned
  by Program Statement 3420.11, Standards of Employee Conduct, dat~d
  Decembe~ 6, 2013. An examination has been conducted regarding your
  claims, to include interviews with applicable staff and a review
  of documentation. No significant information was discovered to
  support your claims. On January 19, 2019, you were placed into Four
  Point restraints due to your disruptive and threatening behavior.
  An after action of the incident was. conducted and the use of force
  was deemed appropriate and consistent with Bureau of Prisons policy.
  You aiso received a medical evaluation at minimum of twice per .eight
  hour period while you were in restraints. A review of the two-hour
  restraint check documentation indicated you sustained no injuries
  while you were in restraints.

In view of the above, there is no basis for relief, and your request; .
for Administrative Remedy is denied.

If you are dissatisfied with this response, you may appeal to the
Regional Director, United States Federal Bureau of Prisons, Northeast
Regional Office, United States Customs House - Seventh Floor, Second
and Chestnut.Streets, Philadelphia, PA 19106, within twenty (20)
calendar days from the date of this response.




Date                                                    Warden
           u
                i
        Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 48 of 79



 ~dmin: Remedy No.:      966226-F4.
 Part B- Response




                       ADMINISTRATIVE REMEDY RESPONSE


 This is in response to your Request for Administrative Remedy received
 June 5, 2019, wherein you allege on January 19, 2019, staff violated
 policy and inappropriately placed you into four-point rest.raints.
 You further claim you were denied medical treatment and subjected
 to cruel and unusual punishment. You are requesting to be transferred
 to a new facility .

. Staff misconduct is viewed very seriously. Staff conduct is governed
  by Program .statement 3420.11, Standards of Employee Conduct, dated
  December 6, 2013. An examination has been conducted regarding your
  claims, to include interviews with applicable staff and a review
  of documentation. No significant information was discovered to
  support your claims. On January 19, 2019, you were placed into Four
  Point restraints due to your disruptive and threatening behavior.
  An after action of the incident was conducted and the use of force
  was deemed appropriate and consistent with Bureau o+ Prisons policy.
  You also received a medical evaluation at minimum of twice per eight
  hour period while you were in restraints. A review of the two-hour
  restraint check documentation indicated you sustained no injuries
  while you were in restraints.

 In view of the above, there is no basis for relief, and your request
 for Administrative Remedy is denied.

 If you are dissatisfied with this response, you may appeal to the
 Regional Director, United States Federal Bureau of Prisons, Northeast
 Regional Office, United States Customs House - Seve:r;i.th Floor, Second
 and Chestnut Streets, Philadelphia, PA 19106, within twenty (20)
 calendar days from the date cif this response.




·Date                                                     .Warden




                                                      I
                                    /"
                                     CaseJUSTICE',
                                ~NT-OF
                                           4:19-cv-01472-MWB-MA
                                                                         '.-
                                                                                              Document 1 Filed 08/26/19 Page 49 of 79
                         /                                     .. -


            ~/~d,U~.o~fP~ri~so~ns~·~,~ ~.-~-'·;~;\" " ~:.,~- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ . -··, _
                    ·_        . Type           <!I use ·ball-point pen ... /fattachments are needed,            submit four copies. Additional insiructians an -reverse. ··.-· ..
                         4'·.~ .., ..•;·..;;-,y~~:~~       .                                                                '                                     .

/     From:.     -:-iniznt}_;-J, B2Alr:=-tJ,. L                                                       1:J...lrYz:-r:fi1                   ...:Stv1 c.J                         Le~
                   •         LAST NA1\rn;•EIRST, MIDDLE INITIAL· .                        , " .            .    REG. NO.                  ._.,    UNIT      ··.                    INSTITUTION

       Part A- INMATE REQUEST .. _ :-·                                                        .           : · :."fo    ~>       ·                                              ,         ·
        ~"'' / q - 2 o/                                           zo
                             J CJ :::c. v-J.1r~ F~A.C:~ "-::r.J~ L-\ . . ff;, 1'0~ fnt2.. 71D ro0~ .

     Whek .:C.. 1"N-ftJ e,N1~D c_or47.6.c--r·r.ov"L\.L St:e-J:rli:.; ~ff LI~ Li-c .                                                                                            J                 LJNt££.
  -rn't l.EA:DEf...~_p t::F rlAf~11~ Kot~/(L~, L~l--ier.l +vie_,':I -:rkNbl2.LtJ /\A'/ QU12lD
..:SuC:AfL cF r~t, 1¥/ 1.'i qc\ _, ·14 W&LL A~ t\.sthMA SPns ~l?vr1~c 1D
    (o 0  to7s"\o " A-~~+-e.£.. Su s+~~1\.\cu ~ Ii~u 12-.cr=.S To -Svlbu!da.zs 1~2biV\
    TH-E- Fo er.~ IHA-T \f\) AS L)S£' loi?J2(c_!:LDv\Jhl :S-e.~ri;Jic..e..AVpbl.£L1' {'o 1/tf..£
    1V1E: 1D AJ\EDLCAL - ICJ-~t)VYTN(o ::L could NOT V~ALL ~o \J\JH:c.LL :r... WAS
    Y -Point .:r.. Sl:rRered C\ c~u0AK. An--ACt QJ1etJJ]~\l-~ ON fV\'/ -rbt-J 'DDS.
     IJ'lt CAPIA-n:J Ar,iD H~S Sr~ F.f AeillSC P'ClJJEF-S_ As W~~l-J\:S T~u brii.1 ~fl;'<
     -ro USE bf. Bc£_c~,, 1'eo72~1._DLE " /Zttf~Nl::, J\~f:~ L. ~=-vll\f~n~\1 h1-EA-LT'
    FlZOPv'\ -.J:i~·Tf.:~12.J.lENii--J<.o, ·-ir:.~:t~~~-r::s:...o~ IS $.C.~~c".J      1      ·                                                       _ ti~-.:..._                               --- H-
        f,.,/ 2 J '2F"i {Cf -                       .                                                                                                e!52"- . '"'. . -:.:.:.__/_ --.. . -.. . . . .      -.
         l.Vf.__;/ '-DATE                  J           •                                                                                      SIGNATURE ORREQ.U.ESTE~           ·;·, :              ""°'
       Part B-' RESPONSE .
                                                                                                                                                                                   _""""_.....
                                                                                                                                                                                        ---~- ·

                                                                                                                                                                                                                   ..·),
                                                                  t; -                                   .t                                               J~          -'
                                                                               '1,(                   I                                             .
                                                                                                                                               RECE-IVED
                                                                                                                                                                                   '
                                                                                                                                                                                                                       I
                                                                                                                                                  JUN 05 2019
                                                                                                                                      ADMIN REMEDY CLERK
                                                                                                                                        USP LEWISBURG




                                                                                                                                      .   /



                             DATE                                                                                                      WARDEN OR REGIONAL DIRECTOR
                                                                                                                                                        d;s of the date of t~is ~;spons:,:_ -
      If dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regionai°Office within 20 calendQar                                                             ·
                                                                                                  .              . .
      SECONDCOPY: RETURN TO INMATE ' · -_ _ _;_ _ _:__:.._ ____ _:_ __ .:._ _________ ·------/-L...il-l_.Y.£:-::::..:.L:..JdL-L .             CASE NUMBER:             ../.1   I,., I,..,_ 1 .1 I
                                                                                                                                                                                             I      -   .   !   l.(-
                                                                                                                                                                                                                 ..
      ---------------------
                                                                                                                                              CASE N U M B E R : - - - - - - - -
       Part C- RECEIPT
      Return to:
                                      LAST NAME, FIRST, MIDDLE INITIAL                                                  REG. NO.                        UNIT                           INSTITUTION

      SUBJECT:~-----------------------------------


                             DATE                                                                                     RECIPIENT'S SIGNATURE (STAFF MEMBER)                                        BP-229(13)
                                                                                           .;·-:····:'                                                                                            APRIL 19~2
       USP LVN
         Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 50 of 79



 Admin. Remedy No.:
 Part B- Response




                       ADMINISTRAT!VE REMEDY          RESPONS~



 This is in response to your Req~~~(~c;r Administrative Remedy received
 March 14, 2019, wherein you claim unprofessional staff and        ·
 inappropriate conduct. Additionally, you claim ~taff tampered with
 your food.
          >
                                                                        ·

 Staff misconduct is vieweci'.yer)C; s;~f;:i<;msly. Staff qonduct is governed
 by Program Statement 3420 .'1i, ~ ~3'ta~~?:rds of Employee Conduct, dated
                                                  1



 December 6 2013 . An exatni/iqtiq.n: Ji~§ been condu.cted regarding your
                I


 claims, to include irite'tv·~$ws~-,wi tfii:{?.pplicabie staff and a review
 o{ documentation. No sigriif'i¢aJJ.t ·. :l):iformation was discovered to
 support your claims or show s:b.aM: ;: was negligent in their duties.

 In view of the above, there 'is no basis for relief, and your request
 for Adminisj:_rative_ Remedy i~enied...

 If you are dissatisfied with this response., you may appeal to the
 Regional Director, United States Federal Bureau of :Prisons, Northeast
 Regional Off ice, United States Customs House _: Seventh Floor, Second
 and Chestnut Streets, Philadelphia, PA 19106, within.twenty (20)
 calendar days from the da·te of this response.




 ·.2!fA\ V1
- Date      \
                                 -:·.. ·
                            .'J.. :t.:. \,'. '.
                Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 51 of 79

      " · Admin. Remedy No.: 2_7859..7-Fl
''-      Part B- Response




                              ADMINISTRATIVE REMEDY RESPONSE


         This is in response to your Request for Administrative Remedy dated
         May 28, 2019, wherein you request to be transferr~d due to having
         to restart Level One and the SMU program being unconstitutional.

         A review of this matter reveals you arrived for placement ip the
         SMU Program on April 16, 2018.     You are currently in the Special
         Management Unit(SMU), Level One.     You were reset to Level One on
         March 1, 2019, due to being found guilty of multiple incident reports
         in the month of February, to include; Refusing Drug/Alcohol Test,
         Refusing to Obey an Order, Being Insolent to Staff. Member, Interfering
         with Staff-Moderate, and Interfering Work/Program Assignment.

         Upon successful completion of the SMU program, you will be submitted
         for transfer to another Bureau of Prisons facility commensurate with.
         your security and programming needs. At this time, you are.not
         eligible for a transfer.

         Based on the above, your request for administrative remedy has been
        .denie~.

         If you are diss?tisfied with this response, you may appeal to the
         Regional Director, United States Federal Bureau of Prisons, Northeast
         Regional Office, United States Customs House - Seventh Floor, Second
         and Chestnut Streets, Philadelphia, PA 191G6, within ~wenty (20)
         calendar days from the date of this response.




         Date      I                                                  Warden
Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 52 of 79
            , · ·~4.~L-fh 'iJ, ~'L~ q&Dto l/5-A j_
                          Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 53 of 79


             · t
            tr~ ~-
                    NLa)
                     .
                         .e& ro 4-/ --:P.01 n6?~\ .
          ]Et      . Re: fesPoNGt; fuNTe--AL Off:lC6
     ll ·
    ~!l
                                    4-~Bti ofi JNMa/e;~/--foPfML WVbNE1t
                       BRALEN LAMAR JORDAN, 22702-009 ·           ~
                                                                         ~
    V
    ·'~                LEWISBURG USP    UNT: G-BLOCK      QTR: G03~                 ~.
.                .     2400 ROBERT F. MILLER DRIVE                                       -
•                      LEWISBURG,   PA 17837        .                                        ~                   .



                                               ~10 ll9. Wrq... ·                                -1>~.
                                                                                     .       -- -   ~    '   ,   '   -   -'




                 -                                                                                   a
     beiHG )lltl5J. ~~ L0 S;                                                                         ~
                                                                                                      '
                       hl &~ LftJ1iN<o ~ /\J\&J{A-0 HtiAtmiJ~tviLA-L                                . } .
              . "DEP~f:> ME «'{~Ml\J\0Nf         1D 't:::d..A-!QE:'fiGS ~ .·
                     --M£Nf,f\,L t+&Al.fri CooNS~<a. Affee...f]utUJ~ 1~b
                      70ho0R-s Tu. t+~-~o!Nl l-{9--Z.O\O\ - \-20--\l\ ,
           \N~ tJk i\txJ~ SIJ&>A'e-0 ~ ~l.too \?~lJ~ .
          FAsT CHal-5 :.As WELL JrS '5\_frl0-P\2SSSU/2b-.S
          ~+o~ t-Hrof+ NvmbQh EVEN WVIW C,if)WN\'U .
          CneL ttJc:lci. PlJlwl, 012.b~ ID- \WA{ 1@-eA S6P
          ~UdtR- I P:lcoD ·frtffilJ/L~ ~ ~t4X3fW .              ·.   .
                                       R-e.sv>-ec:Hvll LJ ~\J\~W\\\o .
                                                           ~oJtv\ £~~~Zloz-01Pi
            '(u;;r&i\~                                    . . . ,,,, __ t?cc: R9N £, 0 "~~          .Arie:· · ·.· -           *
        -"-
        -ao:..
              ~aJ
               • .
                     eeJ(eAL -CJ t'4w-,ML
                   --rEANShte.     c:     N\~ -\o-fu~
        . &bit:AL                                           *8114-¢ ~)t
      Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 54 of 79



 Adlllinistrative Remedy No. 960665-Al
 Part B - Responser



 This is ~n response to your Central Office Administrative Remedy
 Appeal ~he.J.:',e:in:· you allege ongoing neglect for the treatment of
 your ·crfrofric;'¢are issues, to include not being provided insulin
 for diai:le(¢~'.'·'.:'__ . _ You further allege you suffer from high blood
 press"l1re:.\"an#/::c:foxiety, for which you receive no treatment.       For
 relief; ~/6µ::~:r12quest a transfer to another facility where you can
 recei v~·, ap~:r:~~~.ate medical and mental heal th treatment.
                 '·.t""'


  We have revi_'ew_ed documentation relevant to your appeal and,
  based on--_ou~i findings, _concur with the manner in which the
--··wa-rden--and--R.~gional Direct-or-respondeE:i ~to your concerns at the
  time of your Request for Administrative Remedy and subsequent
  appeal.     Our review reveals you were evaluated by a physician on
  March 4, 2018, in chronic care clinic encounter. At that time,
  your only complaint was burning after eating.            Your blood
  pressure was normal and your AlC test on February 19, 2019, was
  noted to be 6.0 (otherwise within normal limits). Additionally,
  evaluatio~by the psychologist on March 13, 2019; indicated your
  mental status, emotional expression, and behavior do not suggest
  significant mental health problems.          You provide no evidence to
  substantiate your allegations that you are not receiving medical
  and mental health treatment.

 The record reflects you have received medical care and treatment
 in accordance with evidence based standard of care and within
 the scope of services of the Federal Bureau of Prisons.  You are
 encouraged to comply with proposed medical treatment so Health
 Services can continue to provide essential care and to contact
 medical personnel through routine sick call procedures should
 your condition change.

 As indicated in the lower level responses to this appeal, __ you do
 not currently meet the criteria for a transfer based on medical
 or mental health needs. Accordingly, your appeal is denied.




                                    Ian Connors, Administrator       0--:(
                                    National Inmate Appeals          f''




                                                                                 I
                                                                                .I
                            Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 55 of 79
                                                                                      Central Office Administrative Remedy Appeal


.. /'Type or use ball-point pen. If attachments are needed, submit four copies.
       ments must be submitted with this appeal.
                                                                                  ·O~e co;y each of the completed BP-DIR-9 and BP-DIR-10, including any attach-
       From:     :roe.DA-~, l5izerlf"f\L l                                  ?.:2102.-01111                     StJ\           u           _l-=-£=-·v_J_ __
                        LAST N£ME, FIRST, MIDDLE INITIAL                          REG. NO.                                  UNIT                 INSTITUTION




       Part B-RESPONSE




                                                                                                             -:~.·~·'.;..
                                                                                                              !~;   ..         RECEIVED
                                                                                                                              Warden's Office

                                                                                                                                   APR 09 2019
                                                                                                             "''· ·:i···       USP Lewisburg
                                                                                                                                                          ·i· .
                                                                                                              ~~~_'!"'·"




                     DATE                                                                                                   GENERAL COUNSEL


        ORIGINAL: RETURN TO INMATE                                                                              CASE NUMBER:                C/~(}&(/S° ·/1-(
       Part C-RECEIPT
                                                                                                                CASE N U M B E R : - - - - - -

       Return t o : - - - - - - - - - - - -
                              LAST NAME, FIRST, MIDDLE INITIAL                             REG. NO.                            UNIT   ·            INSTITUTION
       SUBJECT:-----------------------------

                     DATE                                                          SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL·                       BP-231(13)   I
        Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 56 of 79




       BRALEN LAMAR JORDAN, 22702-009
  ;    LEWISBURG USP    UNT: G-BLOCK        QTR: GOl-.:r..;wL
       2400 ROBERT F. MILLER DRIVE
       LEWISBURG,  PA 17837
                                                              If"'i1,/

               (N~nnalTuMd1-v~L) .



                                    -   -     --     -   --       -      --   >
                                                                                  -•   --   --




                                                                          .
       TR-r ~ Ne~201q- O §<()'2.. I
. ·.       .                        ~-t 't+. ~m~
            Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 57 of 79
'   '
                                                      .   :1   '




        Administrative Remedy No. 969578-Al
        Part B - Response


        You appeal the February 19, 2019, decision of the Unit DisciplJne
        Committee (UDC) regarding incident report #3223189 in which you were
        found to have committed the prohibited acts of Failure to Follow
        Safety or Sanitation Regulations (Code 3.17) and Interfering with a
        Staff member in Performance of Duties (Code 398). For relief, you
        request the incident report be expunged.

        Our review of your appeal revealed the Regional Director remanded
        the incident report to the UDC.     Upon completion of the remand
        action, you needed to submit your appeal to the appropriate level,
        in this case the institution level, with a copy of the BP:..10 response.

        Based on the foregoing, this response is: provided for informational
        purposes .




               •                               Ian Connors, Administrator
        Date
                                               National Inmate Appeals~
          .,       Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 58 of 79
.u.s. l)epartment of Justice                      Central Office Administrative Remedy Appeal
Federal Bureau of Prisons




. Part B-RESPONSE




                                                                              RECEIVED
                                                                             Warden's Office

                                                                               AUG 12 2019
                                                                             USP Lewisburg




                                                                                     GENERAL COUNSEL

               DATE
ORIGINAL: RETURN TO INMATE ----------------------------------------
                                                                                CASE NUMBER'     C/6957'1-A/
----------~-----------

Part C-RECEIPT                                                                  CASE NUMBER: - - - - - - -

Return to: ---...---:-:---=-==-:--=::~~;:-;--­
                      LAST NAME, FIRST, MIDDLE INITIAL         REG. NO.                 UNIT               INSTITUTION

SUBJECT:~--------------------------------~

               DATE                                      SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL          BP-231(13)
   Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 59 of 79



JORDAN, Bralen
Reg. _No. 22702-009
Appeal No. 969578-Rl
Page One

                          Part B - Response

You appeal the February 19, 2019 decision of the Unit Discipline
Committee (UDC) at USP Lewisburg finding you committed the
prohibited act of Being Insolent to a Staff Member, Code 312,
and Interfering ~ith Staff, Code 398, In~ident Report No.
3223189. You request the Incident Report be expunged.

A review of your appeal revealed questions concerning the
disciplinary process. Accordingly, this disciplinary actio~ is
being remanded for further review.  You will be notified of the
date and time of further pro~eedings if necessary. After
further proceedings, you may appeal again to the Warden if you
desire.  To this extent, your appeal is partially granted.




Date: April 24, 2019                   J. RAY ORMOND
                                       Regional Director
Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 60 of 79




                                                                                                                                   '   "·
                                                                                                                                            .   ;.




                                                                                                                                       '    .. ' ··- . ·:   .   .   ~·   :-




                              .:·.,   ......
                         ,   ·'::
                                                ·. '. . . . ·. ~-. ,: . '
                                               ~". .~
                                                                            .. ~                . ·~-5-·_,
                                                                                                             ';' .
                                                             ···.·.,

                                                                                   .
                                                                                       'MAY:
                                                                                        . ''
                                                                                             03. ..2019·: .· ..• .·
                                                                                                         .
                                                                                                                             ...
                                                                                                             '
                                                                                                                 .~         . '
                                                                                                                      ·.;
                                                            •,   -·

                                                                      .. ·: ; , :.usi:>t:ewisburg :
                                                                                          ·   ...        '
               .... ::-       _.,,._      f- ...--:---:                               - ----
                                                                                          .
                                                                                             -------- ---- . ·- -'··                                ,..


                                                                   Case 4:19-cv-01472-MWB-MA Document                   1 Filed
                                                                                                                     REQUEST.   08/26/19
                                                                                                                              FOR        Page 61 of 79
                                                                                                                                   _ADMINISTRATIVE  REMEDY
                                                                                                                                                                                         ·1                '                          ,.·       ·:
                                                                                                                                                                          ,<
                                                                                                                                                                                                                                ·-   -. :....   ~
                                                                                                                                                                                                                                                . ~ ...




  ..: i




                      Part B- RESPONSE


                                                                                                                                                                                                                                         ¥ R.EG_E-.iVEo·
                                                                                                                                                                                                                                                          MAR 01 2019
                                                                                                                                                                                                                                     ADMIN REMEDY .CLERK
                                                                                                                                                                                                                                      . USP LEWISBURG
                                                                                                                                                                                                    ,..


I.




                                                                                                                                                                                                                                     1
                              -"•      !-·"""' .1.:,:.···.-:..-.. ':.-·   ~   ·~~··.~ ••• -:...   -.   '"1.!" -·-·,    "•._·,1 ·- •,'               ...-,-
                                                                                                                                        ~.;:;'·~~·-·-                                                          ·...   :[ .''. . '           '   ) "'.         ; ... I .. "·'·
  ,,
 "         ;   '-'.., ,.,,.                                               --- -          ---1·.-·                     ---    -. -       -- -~\                                                 \ .. _ ..                I   I
                                                                                                                                                                                                                                                            -·~ ~ - --     ..




                                                          DATE                                                                                                                                                        WARDEN OR REGIONAL DIRECTOR
                If diss_atisfied with this response, you may appeal to the Regional Director.                                                                Your appeal must be received in the Regional Office w,ithin·20 calen!far..,days of!~e date of this ·response:..... .
                                                                                                                                                                                                                                                                  I       ·•' /       (';'       .·~ .• ..,   -      ~
                                                                                                                                                                                                                            CASE l''{Ul\1,BER: --:-/ .' .~A
t ....
j··:'.:.        THIRD.COPY: RETURN TO INMATE·                                                                                                                                  ·         .    ·       ·                                                                                :     ,   ·1      J :"- .. / "' .. / .-t
,..                                                                                                                                                                                .                                                                                  r     \ ,,,_,
1".             ------------~--------~---------~---------------------------~--

j ..:·
                                                                                                                                                                                                                            CASg                     N\f~ER~          _ _ _ _ _ _ _ _·_·_·_
  ·.-                Part C- RECEIPT
    '
                Return to:
                              LAST NAME, FIRST, MIDDLE INITIAL         REG.: NO.          .UNIT          INSTITUTION
                                                                                                                                                                          ."
                SUBJECT: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                                                         DATE                                                                                                                          RECIPIENl;'.'S SIQNf-TURE (STAFF MEMBER)
                                                                                                                                                                                                                                                                                                              BP-229(13)
                    USP LVN                                                                                                                                                                                                                                                                                   APRIL 1982
                                                     i ~107~~-:i ~ ·..
           Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 62 of 79




                                                    #;: lfco.:<£ $ 1002_,~
         BRALEN LAMAR JORDAN, 22702-009                ~L
                                                         l'olA~,.''~·              .· ·.· \
         LEWISBURG USP    UNT: G-BLOCK    QTR:   GOl-~
    .    2400 ROBERT F. MILLER DRIVE                 1/ ·
.        LEwrsBuRG, PA i 1s31                      Ir-




        _.c=:==~-=======~=--~~~


        · .· /i'J.7~~ ·TWM~f\¥MJptn~?~~.
                        ~Ul jjj\v c1~ U .                                      .


         · JMv tf2 :Peou21 ~'cm&
        &tti ClMclVTt         'Pohc~        D1l (p .n ·~      6{L5(p' It
                  .
    ~==--====~==========================--·                                    ----
    Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 63 of 79



 Administrative Remedy No. 970732-Al
 Part B - Response


 You appeal the February 27, 2019, decision of· the Disciplin.e Hearing
 Officer (DHO) regarding incident report #3223740 in which you·were
 found to have committed the prohibited act of Refusing to Provide
 a Urine Sample; Refusing to Breathe into a Breathalyzer; Refusing
 to take part in Other Drug Testing (Code 110).      For relief, you
 request the incident report be expunged.

  Our review of your disciplinary proceedings indicates compliance
  with Program Statement 5270.09, Inmate Discipline Program.      The
  DHO's decision was based upon the evidence detailed in Section V of
  the DHO report.  We find the determination of the DHO is reasonable
  and supported by the evidence.  Your Due Proc_ess. rights were upheld
  during the discipline process.   The sanctions imposed were
  commensurate to the severity level of the offense committed and in
·.compliance with policy ..

 Accordingly, your appeal is denied.




 Date                                   Ian Connors, Administrator
                                        Na.tional inmate Appeals1'2-
                          /               ~o*" ~1D7;J~-(Rj_
                                     t\tpE-A-L
                        Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 64 of 79
              /'~Justice                               Central Office Administrative Remedy Appeal
        / ...rB~reau of Prisons

     Type or use balf-'-point pen. If attachments are needed, submit four copies. One copy each of the completed BP-DIR-9 and BP-DIR-10, including any attach-
,/   meats °.}llSt be submitted with this appeal.

     From:'"':S~a.oAA. Ptz.AL6~                 L                          "lt10.2- Ot.'g'                           <SN\U                                 tt'W
                              0
                      LAST NAME,    FIRST~IDDLE INITIAL                           REG. NO.                              UNIT            ---=-I~NS........
                                                                                                                                                   TI-TU-TI-ON--




     Part B-RESPONSE




                                                                                                                                       APR 2 3 2019
                                                                                                                               Administrative ;:;.
                                                                                                                                 Federal Bur ·_'en""'C!"
                                                                                                                                                   · ·~ ·' ectiorrs
                                                                                                                                             eciu of Prisons




                                                                                                                  RECEIVED
                                                                                              ~iL·               Warden's Office        ;·          ...,
                                                                                                                                                 .,..
                                                                                                                                             '    _;:..


                                                                                                                  AUG 0 5 2019
                                                                                           -··••T-•              USP Lewisburg
                                                                                                     ....
                                                                                          -~.tt:;t..1 ...... ;
                                                                                           ""-'"-~




                   DATE                                                                                                  GENERAL COUNSEL


     ORIGINAL: RETURN TO INMATE                                                                                      CASE NUMBER:            (f'JQ 7 3 ]_ -11 j
     Part C-RECEIPT
                                                                                                                     CASE NUMBER: - - - - - - -

     Return t o : - - - - - - - - - - - - -
                              LAST NAME, FIRST, MIDDLE INITIAL                         REG. NO.                            UNIT                              INSTITUTION
     SUBJECT:--------------------------------

                   DATE                                                        SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL                                        BP-231(13)
       Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 65 of 79

      LDMPLtre- D1-to
     l',e,®'uJ offiw                 f'.Wb:.
        q7D'/32J  ~00 " -i7fi.vtfl~JJ-~&NT£Af- ~
          ~VlB£ur 10~ ,..,.
        BRALEN LAMAR JORDAN, 22702-009
        LEWISBURG USP    UNT: G-BLOCK  QTR: G03-317L
      · 2400 ROBERT F. MILLER DRIVE
        LEWISBURG, PA 17837 _ _ _ _ · · - - - ' - - - - ·______,




                /(~~: ~.;sa-0~DAoD,Z7)
     .-* ULINE ltb-r *
        ·-1 Y&l ~omplclu ~~l~. ort ltwrs
. - b\)~              V?     .                          ·~            .




·.                  ~c.atVlt 1@:_!5'71~.n t 315Lo,f I
7tJ)µv §ANGTIO~IN0                             u4NI> ·LACK
      Tu .JiJ~6h\T((k1ruN N£ LAW 1(~1m .
     v4txJsv ~ YiwCL<Ss -=wtevmo~™lM.,t
     ['cX6 ~ a~~D)~ §(~15$ d,C.p2J))
    Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 66 of 79



JORDAN,. Bralen
Reg. No. 22702-009
Appeal No. 970732-Rl
Page One
                           Part B - Response

You appeal the February 27, 2019 decision of the Discipline
Hearing Officer (OHO) at USP Lewisburg finding you committed the
prohibited act of Refusing a Drug Test, Code 110, Incident
Report No. 3223740. Although you declined to appear before the
OHO to present a defense to the charge, you now contend the
reporting Officer violated several p6licies. You request the
Incident Report be expunged.

  Program Statement 5270.09, Inmate Discipline, states "the
  reviewing official is limited in determining if the uoc·or OHO
  could have rationally concluded that the evidence supports the
· decision, and not necessarily whether the reviewing official
  would have made the same decision had that official been a part
  of the doc or OHO proceeding~." Therefore, the reviewing
  official is not authorized to consider evidence that was not
  presented at the OHO hearing and/or to re-weigh the evidence
  presented ~o the OHO. On appeal, the reviewing authority may
  only determine if the DHO's decision was rational. A review of
.the disciplinary proceedings revealed no due process concerns or
  deviations from policy. The record reflects the OHO afforded you
  the opportunity to present evidence and provide a statement in
  your defense. Your written statement to the OHO was, considered
  prior to the rendering of its decision.  The OHO rationally
  concluded the greater weight of evidence supported staff's
  account of the incident.

The record in this case reflects substantial compliance with
Program Statement 5270.09, Inmate Discipline Program. The
decision of the OHO was based upon the greater weight of the
evidence, and the sanctions imposed were consistent with the
severity level of the prohibited act. The sanctions imposed,
disallowance of 40 days of good conduct time and six months loss
of visiting privileges, were not disproportionate to your
misconduct. Accordingly, your appeal.J:__s deni?d.

If you are dissatisfied with this response, you may .appeal to the
General Coun~el, Federal Bureau of Prisons. Your appeal must be
received in the Administrative Remedy Section, Office of General
Counsel, Federal Bureau of Prisons~ 320 First Street, N.W.,
Washington, D.C. 20534, within 30 calendar days of the date of
this response.



Date: April 9, 2019                    J. RAY ORMOND
                                       Regional Director
    :%--:~ ---~.:".'"!             -,--,~.· .... ~.:- '·"':•·:-.:;··:'·-:.;._":, ...                         . .--·~       -·-~   ; ·' -;_.
    r.·
;
    l         •   ,        •       "


        i'J~. Depal'tiiient of Justice
                                                        Case 4:19-cv-01472-MWB-MA Document
                                                           .
                                                                                           1 Filed
                                                                                       Regional    08/26/19 Page
                                                                                                Administrative     67 Appeal
                                                                                                               Remedy of 79
!        ~ ·~ ,;-,;p...: ·.
        ·~Fv:kral -B~reau of Prisons
           . t.-,




                                                                                                                                                                                                                                                         .   ,·.
                                                                                                                                                                                                                                                                   •:·..




                                                                                                                                                                                      ,.    '
                                                                                                                                                                                     --;.,:·~,   ·'           ·~'   .         ·,;.:-     ',/




                                                                   : . ;.':            ··.·.. -
                                   ,,   '
                      ~.   "   '        '-   .
          R~iui:n to:.-"----'--'-",-'--'-----.,,----'----,---~-­
                                                               LAST NAME, FJRST, MIDDLE INITIAL                                                 REG.NO.                                    ;'·                          INSTITUTION
          SUBJECT:..:....;.~~-'----',-~~~~--,-,-,-~----,~~~~~~~----,--'~.7.~,~--7·----:-..,,,--~~~~-;-""-':-:,-:--~~.~--~--:--:----'-~-:--:--~-
               .·.,.
                                                                                                                                                                                                       '" .
                                                                                                                                                                                                      :'
                                                                                                                   .   :            .   \
                                            DATE                                                                                              SIGNATURE, RECIPIENT OF_ REGION~L' APP~:'.}L
                                                                                                                                                                                                                                         BP:230(13) .
                                                                         . / ...,          ·. ,i_.,,,_ ..... -;.                                                                                                        .,.c_,,,:; :""· ,:J_Ul)I§ ?002, ""'. "'· ... ,0
                 Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 68 of 79
     .... r"    ,.




                                 q~47:i0 ~ A-1
                                 c::J){Jl1~·
               BRALEN LAMAR JORDAN, 22702-009
               LEWISBURG USP    UNT: G-BLOCK    QTR: G01-120L
               2400 ROBERT F. MILLER DRIVE
               LEWISBURG, PA 17837




                         ~oah lt~rVL~ ~ lvt~ lo~
II                           .     ~ Mt8- AA To (vlft(Jl)Vl~ ~
                           1/\lfl8\)Q) ~ ::(nO-~ 'R_tj>Drz::b •
Il
I
I
I
                         ·---
                                          c:-1\6?:"~FF JV\1".St.o\\iDV'Cf ?:/LYD fS''rp I l'u'i )

              ~
                                  •1~         · .,    ~
                                  Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 69 of 79
                                                            i        Central Office Administrative Remedy Appeal
~ai-Su~au of Prisons                                                                                                                                              ·

    Type or use ba~I-poi~it pen. If attachments are needed, submit four copies. One copy each of ~he completed BP DIR 9 and BP DIR IO, including any attach
    ments,milst be submitted with this appeal.                    ·                    ·
               l!   '     ~-...



    From:     -j-~/ 6'2A~ L                                  ·              Z.-Z.'7 O'Z- O oq                                                         L&vJ
                          LAST NAME,     FIRS ' MIDDLE INITIAL                       REG. NO.                                        UNIT                   INSTITUTION




    Part B-RESPONSE


                                                                                                                                                            .L\Pk .'~ ~~ !.U19




                                             RECE\VE~                                                                                 MAR 1 2 2019
                                            warden's office
                                                                                                                             Administrative l"<erneLJy Sec1io11
                                                                                                                               Federal Bureau of Prison,,
                                               AUG O5 2019                                             '        '     . ·.
                                                                                                    RECEIVED
                                             USP Lewisburg                                      Warden's Office

                                                                                                   APD     ")       _2 . ' .lf110.




         ·
                        DATE
                                                                                               .
                                                                                                                                      GENERAL COUNSEL

                                                                                                                              CASE NUMBER:
                                                                                                                                                     n6 u7 ·~ · 1JI A
                                                                                                                                                                  ,

                                                                                                                                                     7 E". -j ;j 6 -~ytf2-._
     ORIGINAL: RETURN TO INMATE
    -----~---~~-"""'!"""".~-~-~:-:-:::-~--~~~~~-=---
                                                                      ----------------...,.....,....,.._...,...,,,....,...,..,...,....,...="'",..,..,...,.,...,,,....,...,..-----
                                                                       -- --- --- -- ·- -- --- --- - - - - -
    Part C-RECEIPT
                                                                                                                              CASE NUMBER: - - - - - - -

    Return to:-------==-=--:-::::::::-=-:::::::;:--;---
                                   LAST NAME, FIRST, MIDDLE INITIAL                         REG. NO.                                    UNIT                      INSTITUTION

    SUBJECT:--------------------------------

                        DATE                                                     SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL                                         BP-231(13)
                                                                                                                                                                         APRIL 1982
    USP LVN                                                           Previous editions not usable
   Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 70 of 79




Administrative Remedy No. 964736-A2
Part B - Response


You appeal the January 7, 2019 decision of the Unit Discipline
Committee (UDC) regarding incident report #3208733, where you
were found to have committed the prohibited a~t of Refusing to
Work or Accept a Program Assignment, Code 306 and Refusing to
Obey an Order, Code 307.  For relief, you request the incident
report be expunged.

Our review of your disciplinary proceedings indicates compliance
with Program Statement 5270.09, Inmate Discipline Program, and
we concur with the responses provided by the Warden and Regional
Director. The UDC considered all evidence presented at the
hearing and documented the specific evidence relied upon to
support their decision in Section 19 of the incident report. We
find the determination of the UDC is reasonable and fully
supported by the evidence. The sanction imposed was
commensurate to the severity level of the prohibited act
committed and in compliance with policy.

Accordingly, your appeal is denied.




Date                                   Ian Connors, Administrator
                                       National Inmate Appeals ~
       r t~~1f 11&'2L/qi~1tr                       I
  Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 71 of 79




                 . >'ftxi~~ fi~ CJ}v11V~ * . · .
                 ·. - --Aw!&:of fow~ (TAMfm~wf~o~
BRALEN LAMAR JORDAN, 22702-009                     .
LEWISBURG USP    UNT: G-BLOCK      QTR: G03-320L
2400 ROBERT F. MILLER DRIVE    .
LEWISBURG,  PA 17S37



                 Nful-ioroL Inmaiv J\-PPCAG ..
                 ,      ~eSR5Nc££ b6N.reb .

 t-h:JJ:z:11L .fZfS//orJJ& 1D -(Af:i %U6.ft\M W\D ~
 .T1) ·r\-lt '1DHtD~ Df tt-fn'1nt. CIAN )CJ-~1101~:"'
             .     1i4MP~ (p \J\)1 {j-1- M '{ ../l/l8'kt-.   It& 76 PD IJi qj l{100. Ole             .
     QjtJ~ J1 - BlJ I              zo 1q           .                                1i (p'Llo
        . . -.. . . . .                     :LlJuertZJ           A~e,d~.                        ·.
                                                   .                T~~.~·
                                                                z~~{2org.
                                                                 ~··
                                                                       .   (,
                                                                                ,
            ..
U.S. Department of Justice
                 (       ,
                                     AFP0A-1. No* qufl~ceArlmimstrative
                            Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 72 of 79
                                                                                   Remedy Appeal
Feder,jll B.·~~f f4~isons ·~


Typi;,.or ,use ball-point pen, If attachments are needed, submit four copies. One copy each of the completed BP-229( 13) and BP-230( 13 ), including any attach-
ments must be submitted with this appeal.                                                         .

From:   tfblZffiN 13eAlf:i\~                    L                         27:70~~                           SMU                       J   fAN
        .              LAST 1iAME, FIRST,   M DLE INITIAL                         REG:N:                         UNIT                      INSTITUTION




                     DATy                                                                                    SIGNATURE OF REQUESTER

Part B - RESPONSE

                                                                         RECEIVED
                                                                        Warden's Office
                                                                                                                                      APR ] 6 2019
                                                                           JUL 0 9 2019                                       Administrative Remedy Section
                                                                                                                                Federal Bureau of Prisons

                                                              _,,,.      USP Lewisburg
                                                                ..                                                   RECE\VE~
                                                                ···-                                               \Narden's ottice



                                                                                                                    USP Lewisburg

                                                                                , . Pe-redy Section
                                                                       AdrniriiscratNe ', , ,' 1Prisons
                                                                         Federal Bureau o




                     DATE                                                                                         GENERAL COUNSEL

ORIGINAL: RETURN TO INMATE
~-~------------------------------------·---------
                                                                                                            CASE NUMBER:            ra tffZ--df
Part C - RECEIPT
                                                                                                            CASE NUMBER: - - - - - - -

Return t o : - - - - - - - - - - - -
              LAST NAME, FIRST, MIDDLE INITIAL                                       REG.NO.                          UNIT                    INSTITUTION
SUBJECT:------------------------------


                     DATE                                                     'SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL
                                                                                                                                                        BP-231(13)
 USP LVN                                                                                                                                                JUNE 2002
        Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 73 of 79

,   .
Administrative Remedy No. 966492-A2
Part B - Response


This is in response to your Central Office Administrative Remedy
Appeal where you allege staff members at USP Lewisburg have been
tampering with your food by removing food i terns from your alternative
meal bags.  You contend this alleged action is grciunds for
termination and request staff be held accountable.

As iridicated by the Warden and Regional Director, your allegation
of staff misconduct regarding your meals was forwarded to the
appropriate authority for r~y_iew. 'J;'h~ _review_failed_ to-substant-iate-
-your clafms.    --re
                  you find a discrepancy with your meal, it is
 suggested you advise staff at that time so immediate action can be ·
 taken.

Accordingly, your appeal is denied.


                                          ~(\
Date                                       Ian Connors, Administrator
                                           National Inmate Appealsfl;llt.f
                                                                        -




            )
      //           Case 4:19-cv-01472-MWB-MA    Document 1 Filed 08/26/19 Page 74 of 79
                                      SENTENCE MONITORING
  \L'EWD3 540*23 *                                                    *    05-17-2019
yAGE 001         *                                              COMPUTATION DATA                   *        11:16:57
                                                                AS OF 05-17-2019

REGNO .. : 22702-009 NAME: JORDAN, BRALEN LAMAR


FBI NO ...........                :   €-9 3 6 .il.5Yf3 6                      DATE OF BIRTH: 12-04-1981         AGE:   37
ARSl . . . . . . . . . . . . .    :   LEW/A-DES
UN.IT . . . . . . . . . . . . .   :   G-BLOCK                                 QUARTERS ..... : G03-318L
DETAINERS ........                :   NO                                      NOTIFICATIONS: NO

HOME DETENTION ELIGIBILITY DATE: 04-12-2022

THE FOLLOWING SENTENCE DATA IS FOR THE INMATE'S CURRENT COMMITMENT.
THE INMATE IS PROJECTED FOR RELEASE:  10-12-2·022 VIA GCT REL


----------------------CURRENT JUDGMENT/WARRANT NO: 040 ------------------------

COURT OF JURISDICTION . . . . . . . . . . . :                     ARKANSAS, EASTERN DISTRICT
DOCKET NUMBER . . . . . . . . . . . . . . . . . . . :             4:14-CR-20-DPM
JUDGE . . . . . . . . . . . . . . . . . . . . . . . . . . . :     MARSHALL
DATE SENTENCED/PROBATION IMPOSED:                                 10-14-2014
DATE COMMITTED . . . . . . . . . . . . . . . . . . :              11-25-2014
HOW COMMITTED . . . . . . . . . . . . . . . . . . . :             US DISTRICT COURT COMMITMENT
PROBATION IMPOSED . . . . . . . . . . . . . . . :                 NO


RESTITUTION ... :                 PROPERTY:                NO    SERVICES:   NO         ,AMOUNT:       $00.00

-------------------------CURRENT OBLIGATION NO: 010 ---------------------------
OFFENSE CODE .... : 136
OFF ,(fHG: 18: 9.?..:2,,{Gl &~4 (A) (2) FELON IN POSSESSION OF A FIREARM

 SENTENCE PROCEDURE . . . . . . . . . . . . . : 3559 PLRA SENTENCE
 SENTENCE IMPOSED/TIME TO SERVE.:                   180 MONTHS
 TERM OF SUPERVISION . . . . . . . . . . . . :        3 YEARS
 NEW SENTENCE IMPOSED . . . . . . . . . . . : QlO MONTHS) .
 BASIS FOR CHANGE . . . . . . . . . . . . . . . : ARMED CAREER CRIMINAL ACT
 DATE OF OFFENSE .... : ........... : 01-07-2014




G0002                MORE PAqES TO FOLLOW .                         .   .




                                                                                  £-.
                         Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 75 of 79
         "-LEWD3 540*23 *                   SENTENCE MONITORING          *    05-17-2019
        _?AGE 002 OF 002 *                    COMPUTATION DATA           *    11:16:57
    \                                                       AS OF 05-17-2019
/ / .. ,
        REGNO .. : 22702-009 NAME: JORDAN, BRALEN LAMAR


        -------------------------CURRENT COMPUTATION NO: 040 --------------------------

        COMPUTATION 040 WAS LAST UPDATED ON 03-03-2019 AT DSC AUTOMATICALLY
        COMPUTATION CERTIFIED ON 01-11-2017 BY DESIG/SENTENCE COMPUTATION CTR

        THE FOLLOWING JUDGMENTS, WARRANTS AND OBLIGATIONS ARE INCLuDED IN
        CURRENT COMPUTATION 040: 040 010

        DATE COMPUTATION BEGAN ..........                     : 10-14-2014
        TOTAL TERM IN EFFECT . . . . . . . . . . . .          :   110 MONTHS
        TOTAL TERM IN EFFECT CONVERTED ..                     :     9 YEARS     2 MONTHS
        EARLIEST DATE OF OFFENSE ........                     : 01-07-2014

        JAIL CREDIT . . . . . . . . . . . . . . . . . . . . . :   FROM DATE    THRU DATE
                                                                  01-09-2014   10-13-2014

        TOTAL PRIOR CREDIT TIME ......... : 278
        TOTAL INOPERATIVE TIME .......... : 0
        TOTAL GCT EARNED AND PROJECTED .. : 149
        TOTAL GCT EARNED . . . . . . . . . . . . . . . . : 0            /)
        STATUTORY RELEASE DATE PROJECTED: 10-12-2022 - l../O t:t'j/
        EXPIRATION FULL TERM DATE ....... :GQ3-1 0-2023:::,
        TIME SERVED . . . . . . . . . . . . . . . . . . . . . : 5 YEARS    4 MONTHS         6 DAYS   ·
        PERCENTAGE OF FULL TERM SERVED .. : 58.3

        PROJECTED SATISFACTION DATE ..... : 10-12-2022
        PROJECTED SATISFACTION METHOD ... : GCT REL

        REMARKS ....... : 11-16-16 AMEND J&C C/DWB;4-10-18 GCT C/OAA.
                          6-5-18:DIS/FFT C/OAA. 06-21-18:DIS GCT C/SIG. 6-27-18:DIS/FFT
                          C/OAA. l-29-19:DIS G~T C/OAA;3/3/19 DIS GCT C/KLG;




        GOOOO              TRANSACTION SUCCESSFULLY COMPLETED
        Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 76 of 79
  LEW II         *            INMATE EDUCATION DATA              *       08-13-2019
PAGE 001         *                  TRANSCRIPT                   *       08:24:05

REGISTER NO: 22702-009      NAME .. : JORDAN                         FUNC: PRT
FORMAT ..... : TRANSCRIPT   RSP OF: LEW-LEWISBURG USP

                             EDUCATION INFORMATION ---------------------------
FACL ASSIGNMENT DESCRIPTION                    START DATE/TIME STOP DATE/TIME
LEW ESL HAS     ENGLISH PROFICIENT             12-19-2002 1011 CURRENT
LEW GED HAS     COMPLETED GED OR HS DIPLOMA    07-27-2015 1646 CURRENT

                                EDUCATION COURSES
SUB-FACL   DESCRIPTION                     START DATE     STOP DATE EVNT AC LV    HRS
LEW SMU    SMU ACE ROUND H                  06-26-2019   CURRENT
LEW SMU    SMU ACE ROUND G                  04-30-2019   06-20-2019   p c p           20
LEW SMU    RADIO SMU PARENTING G RPP6       05-28-2019   06-12-2019   p    c p         5
LEW SMU    RADIO SMU PARENTING F RPP6       03~26-2019   04-17-2019   p    c p         5
LEW SMU    SMU ACE ROUND F                  03-20-2019   04-13-2019   p    c p        20
LEW SMU    SMU ACE ROUND E                  12-28-2018   02-15-2019   p    c p        20
LEW SMU    RADIO SMU PARENTING E RPP6       01-30-2019   02-15-2019   p    c p         5
LEW SMU    ACTIVITY PACKET ROUND E          02-02-2019   02-02-2019   p. c p           6
LEW SMU    SMU RADIO WELLNESS ROUND E       02-02-2019   02-02-2019   p c p            9
LEW SMU    RADIO SMU PARENTING D RPP6       11-20-2018   12-21-2018   p    c p         5
LEW SMU    SMU ACE ROUND D                  10-31-2018   12-12-2018   p c p           20
LEW SMU    SMU RADIO WELLNESS ROUND D       12-08-2018   12-08-2018   p    c p         9
LEW SMU    ACTIVITY PACKET ROUND D          12-08-2018   12-08-2018   p    c p         6
LEW SMU    SMU RADIO WELLNESS ROUND C       09-08-2018   10-21-2018   p    c p         9
LEW SMU    ACTIVITY PACKET ROUND C          09-08-2018   10-30-2018   p    c p         6
LEW SMU    RADIO SMU PARENTING C RPP6       09-04-2018   10-23-2018   p    c p         5
LEW SMU    SMU ACE ROUND C                  09-07-2018   10-17-2018   p c p           20
LEW SMU    SMU ACE ROUND B                  07-03-2018   08-29-2018   p    c p        20
LEW SMU    RADIO SMU PARENTING B RPP6       07-03-2018   08-15-2018   p c p            5
LEW SMU    SMU PERSONAL GROWTH I RPP 6      05-24-2018   07-06-2018   p .. c p         3
LEW SMU    RADIO SMU PARENTING A RPP6       05-22-2018   06-27-2018   p c p            5
LEW SMU    SMU ACE ROUND A                  05-28-2018   06-11-2018   p c p           20
MCR CHG    ART APPRECIATION M-F 5-7 PM      07-17-2017   01-18-2018   p    w v         0
THP        BEGINNING CERAMICS               05-31-2016   08-31-2016   p    c p         8
THP        CHESS                            05-21-2016   06-16-2016   p    c p         1
THP CHG    EARLY CIVILIZATIONS- SELFSTUDY 09-21-2015     02-05-2016   p    c p        12
THP CHG    ACE JOB SEARCH CLASS             07-26-2015   08-16-2015   p    c p         6
THP CHG    NUTRITION FOOD SERVICE-SELFSTU 07-26-2015     08-16-2015   p    c p         6
THP CHG    WELLNESS CLASS-DIABETES AWAREN 08-20-2015     09-02-2015   p c p           12
THP CHG    ACE AIRCONDITION/REF-SELFSTUDY 07-24-2015     08-09-2015   p    c p         6
THP CHG    ACE COMM DRIVER LIC WED 6:30     07-24-2015   08-09-2015   p c p           12
THP CHG    ACE FINANCIAL PEACE UNIVERSITY 04-22-2015     08-10-2015   p c p           12
THP CHG    ACE ACCOUNTING I- SELF STUDY    .06-11-2015   07-15-2015   p    c p        12
THP CHG    ACE AFRICAN AMERICAN HISTORY     06-11-2015   0(-13-2015   p    c p        12
THP CHG    N/S PARENTING CLASS:WED 6-8 PM 02-11-2015     07-07-2015   p c p           12
THP CHG    ACE PTH TO PEACE ANGER MGT MON 01-14-2015     04-20-2015   p    c p        12
THP CHG    REC BEGINNING DRAWING            01-10-2015   03-31-2015   p    c p         2
THP CHG    ACE REAL EST INVESTMENT IN LCP 01-26-2015     03-25-2015   p    c p        12
THP CHG    ACE REAL ESTATE IN LCP           01-29-2015   03-25-2015   p    c p        12
THP CHG    ACE DOMESTIC VIOLENCE IN LCP     01-28-2015   03-25-2015   p    c p        12

G0002       MORE PAGES TO FOLLOW
        Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 77 of 79
  LEW II          *           INMATE EDUCATION DATA        *       08-13-2019
PAGE 002 OF 002   *                 TRANSCRIPT             *       08:24:05

REGISTER NO: 22702-009       NAME .. : JORDAN                  FUNC: PRT
FORMAT ... .-.: TRANSCRIPT   RSP OF: LEW-LEWISBURG USP

----------------------------- EDUCATION COURSES -----------------------------
SUB-FACL   DESCRIPTION                    START DATE STOP DATE EVNT AC LV HRS
THP CHG    MS 1 BANK ON IT THURS 630 PM   01-14-2015 03-19-2015  p  c p     2
THP CHG    MS2 BORROWING BASICS THURS 630 01-14-2015 03-19-2015  p  c p     2
THP CHG    MS 3 CHECK IT OUT THURS 630    01-14-2015 03-19-2015  p  c p     2
THP CHG    MS 4 MONEY MATTERS THURS 6:30 01-14-2015 03-19-2015   p  c p     2
THP CHG    MSS PAY YOURSELF lST THURS 630 01-14-2015 03-19-2015  p  c p     2
THP CHG    MS 6 KEEP IT SAFE THURS 630    01-14-2015 03-19-2015  p  c p     2
THP CHG    MS 7 TO YOUR CREDIT THURS 630 01-14-2015 03-19-2015   p  c p     2
THP CHG    MS 8 CHARGE IT RIGHT THURS 630 01-14-2015 03-19-2015  p c p      2
THP CHG    MS 9 LOAN TO OWN THURS 630     01-14-2015 03-19-2015  p  c p     2
THP CHG    MS 10 YOUR OwN HOME THURS 630 01-14-2015 03-19-2015   p c p      2
THP CHG    WELLNESS CARDIO                01-24-2015 03-06-2015  p  c p     6
THP        ACE MOCK INTERNET NAV/JOB SRCH 01-06-2015 01-12-2015  p  c p     6
FOM        RPP ORIENTATION                02-02-2005 02-02-2005  p  c p - 1
MEM        GED, M-F, 1:30PM-3:30PM        10-14-2003 12-10-2003  P W I     so
MEM        RPPS RELEASE REQUIREMENTS      10-23-2003 10-23-2003  p  c p     2
MEM        RPP4 INFORMATION/COMMUNITY     10-23-2003 10-23-2003  p  c p     2
MEM        PSYCH ANGER MGMT RPP6          03-19-2003 06-04-2003  p  c p     3
MEM        SELF-EMPOWERMENT I RPP6        04-28-2003 07-05-2003  p  c p    20
MEM        PERSONAL FINANCE I RPP6        04-28-2003 07-05-2003  p  c p    20
MEM        RPPl/SPIN CLASS 3RD SERIES     04-01-2003 06-30-2003  p  c p    32
MEM        GED EVE: THURS & FRI 6-8 /RPP6 12-30-2002 05-29-2003  P W I    268
MEM        LONG DISTANCE PARENTING        03-10-2003 03-21-2003  p  c p    24
MEM        CONSUMER SKILLS                12-11-2002 01-17-2003  p  c p    12
MEM        CAREER COUNSELING              12-11-2002 01-17-2003  p  c p    12

----------------------------- HIGH TEST SCORES ------------------------------
TEST         SUBTEST        SCORE    TEST DATE     TEST FACL   FORM     STATE
ABLE         LANGUAGE         4.0    12-18-2002    MEM         E
             NUMBER OPR       6.4    12-18-2002    MEM         E
             PROB SOLV        8.2    12-18-2002    MEM         E
             READ COMP        8.5    12-18-2002    MEM         E
             SPELLING         5.2    12-18-2002    MEM         E
             VOCABULARY       7.4    12-18-2002    MEM         E




GOOOO        TRANSACTION SUCCESSFULLY COMPLETED
    Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 78 of 79



Ad.min. Remedy No; : 9·69576-Fl
Part B- Response




                   ADMINISTRATIVE REMEDY RESPONSE      1




This is in response to your Request for Administra.ti ve Remedy received
March 1, 2019,. wherein you assert that your concerns ahou:t__your meal
trays have not been appropriately: qddressed by.Psychology.

Review of this matter reveals that you are being seen regularly by
Psychology and that you are receiving services consistent with policy
and your reported nee.ds.   Concerns about food trays or issues with
cu~tody staff may b~ appropriate~y ~ddressed through Food Services
and/or your unit Lieutenant.    You are encouraged to begin working
on the coping skills included in the SMU programming materials and
to report any new mental heal th symptoms you are experie·ncing to
Psychology either via cop-out or during unit·rouncts so that
appropiiate interventions can be ~etermined.

Based on the above findings, there is no basis for relief~ and your
Request for Administrative Remedy has been denied.
                                                     ~
If you/are dissatisfied with this response, you may appeal to the
Regional Director, United States Federal _Bureau of Prisons, Northeast
Regional Office, United States Customs House - Seventh Floor, Second
and Chestnut Streets, Philadelphia, PA 19106, within twenty (20)
calendar days from the date of this response.




 0/zlti ·
Date'   . I                                                Warden
r-   \          ~,
!'   .          ~ ~....   ~          ~&id        JI

 f~ 1nrq.ate Name: ~ ra-/ti'\
                          ,go02f aY1 [     ~';t{RJ
r\1e,gister Number: __J).. lO'J..-~Ll,      '
~ U11tited States Penitentiary      · .__,~
"; P.¢. Box 1000
•.'. Lr.~wisburg, PA 17837
                                                      Case 4:19-cv-01472-MWB-MA Document 1 Filed 08/26/19 Page 79 of 79




                                                                                                                          .,
